


Exhibit 10.11










COMMERCIAL INDUSTRIAL LEASE
AGREEMENT
CSHV TEXAS INDUSTRIAL, LP,
LANDLORD
AND
SOUTHERN IMAGING, INC.,
TENANT

















--------------------------------------------------------------------------------










TABLE OF CONTENTS

Page No.

1.

PREMISES, TERM, INITIAL IMPROVEMENTS, ACCEPTANCE OF PREMISES

2.

RENT AND SECURITY DEPOSIT

3.

TAXES

4.

LANDLORD’S MAINTENANCE AND REPAIR OBLIGATIONS

5.

TENANT’S MAINTENANCE AND REPAIR OBLIGATIONS

6.

ALTERATIONS BY TENANT

7.

SIGNS

8.

UTILITIES

10.

SUBROGATION OF RIGHTS OF RECOVERY

11.

CASUALTY DAMAGE

12.

LIABILITY, INDEMNIFICATION, AND NEGLIGENCE

13.

USE; COMPLIANCE WITH LAWS; PARKING

14.

INSPECTION, ACCESS AND RIGHT OF ENTRY; NEW CONSTRUCTION

15.

ASSIGNMENT AND SUBLETTING

16.

CONDEMNATION

17.

SURRENDER AND REDELIVERY OF PREMISES; HOLDING OVER

18.

QUIET ENJOYMENT

19.

EVENTS OF DEFAULT

20.

REMEDIES

21.

LANDLORD’S DEFAULT AND LIMITATIONS OF LIABILITY

22.

MORTGAGES

23.

ENCUMBRANCES

27.

LANDLORD’S LIEN

25.

NOTICES

26.

HAZARDOUS WASTE

24.

MISCELLANEOUS

28.

TENANT’S ACKNOWLEDGEMENTS

EXHIBIT A

EXHIBIT B

EXHIBIT B-I

EXHIBIT C

EXHIBIT E

EXHIBIT F








1




--------------------------------------------------------------------------------










LEASE AGREEMENT

This Lease Agreement (this “Lease”) is dated effective as of June 30, 2005, by
and between CSHV TEXAS INDUSTRIAL, L.P., a Delaware limited partnership
(“Landlord”), and SOUTHERN IMAGING, INC. (“Tenant”).

BASIC LEASE TERMS

(A)

“Base Rent” shall mean the base rent payable by Tenant during the Term, as
follows:

Months

Approx. Base Rent/RSF

Monthly Base Rent

Commencement Date - Month 4

$0.00 NNN

$0.00*

Month 05 - Month 12

$4.18 NNN

$4,847.06

Month 13 — Month 24

$4.45 NNN

$5,160.15

Month 25 — Month 36

$5.00 NNN

$5,797.92

Month 37 — Month 48

$5.25 NNN

$6,087.81

Month 49 — Month 66

$5.50 NNN

$6,377.71

 

 

 

* Such abatement shall apply solely to payment of the monthly installments of
Base Rent and Operating Expenses and shall not be applicable to separately
metered utilities for the premises.  Landlord and Tenant agree that the
abatement of rental is conditional.  In the event that Tenant defaults under the
terms and conditions of the Lease beyond any applicable notice and cure period,
all conditionally abated rental and other payments shall become fully liquidated
and immediately due and payable (without limitation and in addition to any and
all other rights and remedies available to Landlord provided herein or at law
and in equity).

(B)

“Broker” shall mean:

 

Landlord’s Broker-

Holt Lunsford Commercial
5055 Keller Springs Road, Ste. 300
Addison, Texas 75001

 

 

 

 

Tenant’s Broker-

Robert Lynn Company
3030 LBJ Freeway, Ste. 1400
Dallas, Texas 75234

 

 

 

(C)

“Building” shall mean that certain building and other improvements having a
street address of 2720 Commodore Drive, Carrollton, Texas 75007, and commonly
referred to as Frankford Trade Center #9.

(D)

“Commencement Date” shall mean the later of September 1, 2005, or the Date of
Substantial Completion, as set forth in the Work Letter, attached hereto as
Exhibit B and incorporated herein by this reference.

(E)

“Expiration Date” shall mean the last day of the sixty-sixth (66th) full
calendar month following the Commencement Date.

(F)

“Land” shall mean that certain real property on which the Building is situated.

(G)

“Landlord’s Notice Address” shall mean:

CSHV Texas Industrial, LP
c/o PRINCIPAL LIFE INSURANCE COMPANY
801 Grand Ave.
Des Moines, Iowa 50392-1370
Attn: Commercial Real Estate Equities

















--------------------------------------------------------------------------------










With a copy to:

Holt Lunsford Commercial
5055 Keller Springs Road, Ste. 300
Addison, Texas 75001
(972) 241-8300
(972) 241-7955

(H)

“Parking Spaces” shall mean Tenant’s Pro Rata Share of the parking spaces in the
parking facility, if any, from time to time associated with the Building.  No
parking spaces shall be designated or reserved.

(I)

“Permitted Use” shall mean receiving, storing, shipping and selling products,
materials and merchandise made or distributed by Tenant.

(J)

“Premises” shall-mean that space indicated on the floor plan annexed hereto as
Exhibit A and commonly numbered as 2720 Commodore of the Building, containing
approximately 13,915 deemed net rentable square feet of space.

(K)

“Proportionate Share” shall mean 15.34%, based on approximately 90,691 deemed
net rentable square feet of space within the Building.  Current estimate of
Operating Expenses for calendar year 2005, subject to adjustment, is $1.39 per
square foot of space.

(L)

“Rent Payment Address” shall mean:  To be provided to Tenant by written notice.

(M)

“Security Deposit” shall mean Seven Thousand Four Hundred Nine and
Seventy-Four/100ths Dollars ($7,409.74).

(N)

“Tenant’s Notice Address” shall mean:

The Premises



With a copy to:



N/A

(O)

“Term” shall mean the period commencing on the Commencement Date and ending on
the Expiration Date, being sixty-six (66) months and any partial month.

(P)

Amount due on execution of this Lease:

 

Item

Amount

 

 

 

 

First Installment of Base Rent

$  4,847.06

 

First Installment of Operating Expenses

$  1,611.82

 

Security Deposit

$  7,409.74

 

Total

$13,868.62

 

 

 











2




--------------------------------------------------------------------------------










1.

PREMISES, TERM, INITIAL, IMPROVEMENTS, ACCEPTANCE OF PREMISES

1.1

Premises.  Landlord leases to Tenant, and Tenant leases from Landlord, the
Premises, for the original Term as set forth above, subject to the terms and
conditions in this Lease.  “Common Areas” will mean all areas, space,
facilities, and equipment (whether or not located within the Building) made
available by Landlord for the common and joint use of Landlord, Tenant, and
others designated by Landlord using or occupying space in the Building or on the
Land to the extent that the Common Areas are not expressly made a part of the
Premises, and are made available for the use of all tenants in the Building.
 Landlord hereby grants Tenant a non-exclusive right to use the Common Areas
during the lease Term, subject to the terms and conditions of this Lease.

1.2

Tenant’s Acceptance of Premises.  By occupying the Premises, Tenant accepts the
Premises in its “AS-IS, WHERE IS” with all faults condition as of the date of
Tenant’s occupancy, subject to completion of punch-lists, if any, relating to
Landlord’s Work, and Landlord shall have no obligation to perform or pay for any
repair or other work, other than as set forth in this Lease.

2.

RENT AND SECURITY DEPOSIT.

2.1

Rent; No Right of Offset.  The Base Rent, the Additional Rent and all other
payments and reimbursements required to be made by Tenant under this Lease shall
constitute “Rent.” Tenant shall make each payment of the following items of Rent
when due, without prior notice, demand, deduction or offset.

2.2

Base Rent.  The first monthly installment of Base Rent, plus the other monthly
charges set forth in Section 2.3, shall be due on the date Tenant signs the
Lease.  Monthly installments of Base Rent shall then be due on the first day of
each calendar month following the Commencement Date.  If the Term begins on a
day other than the first day of a month or ends on a day other than the last day
of a month, the Base Rent and Additional Rent for each partial month shall be
prorated.

2.3

Additional Rent.  On the same day that Base Rent is due, Tenant shall pay as
“Additional Rent” its Proportionate Share of all costs incurred in managing,
operating and maintaining the Land, Building and Common Areas (collectively
“Operating Expenses”).  Tenant also shall pay as “Additional Rent” its
Proportionate Share of Taxes (defined in Section 3) and all late fees incurred
by Tenant.

2.4

Operating Expenses Inclusions.  Operating Expenses shall include all expenses
and disbursements of every kind which Landlord incurs, pays or becomes obligated
to pay in connection with the management, operation and maintenance of the
Building (including the associated Parking Areas as herein defined) and Land
including, but not limited to, the following:  (1) Taxes (defined below) and the
cost of any tax consultant employed to assist Landlord in determining the fair
tax valuation of the Building and Land; (2) the cost of all utilities which are
not billed separately to a tenant of the Building for above-building standard
utility consumption; (3) the cost of insurance; (4) the cost of repairs and
replacements; (5) property management fees and expenses, (6) landscaping
installation and maintenance costs; (7) the cost of security services (if
provided), sewer services (if provided), and trash services (if provided); (8)
replacement reserves for capital items which reserve shall not exceed five cent
per rentable square foot of the Premises per calendar year; (9) the cost of
dues, assessments, and other charges applicable to the Land payable to any
property or community owner association under restrictive covenants or deed
restrictions to which the Premises are subject; (10) the cost of any
labor-saving or energy-saving device or other equipment installed in the
Building or on the Land, amortized over a period together with an amount equal
to interest at an amortization rate on the unamortized balance, which
calculation shall be reasonably determined by Landlord; (11) alterations,
additions, and improvements made by Landlord to comply with Law (defined below);
and (12) wages and salaries of personnel up to and including the level of
Property Manager, provided that the wages of employees not fully devoted to the
Building shall be equitably prorated by Landlord).  There shall be no
duplication of costs for reimbursements in calculating Operating Expenses.

For the purpose of determining Tenant’s Proportionate Share of Operating
Expenses, “controllable” Operating Expenses shall not increase by more than ten
percent (10%) per year on a cumulative and compounded basis (for example, if
controllable Operating Expenses are $1.00 / rsf in year one, then they shall not
exceed $1.10 in year two, $1.21 in year three, $1.33 in year four and so on).
 It is understood and agreed that controllable Operating Expenses shall not
include trash removal, utility expenses, taxes, management fees that are





3




--------------------------------------------------------------------------------










based on a percentage of expenses or revenues, insurance premiums and any other
cost beyond the reasonable control of Landlord.  The terms and conditions of
this paragraph shall not commence until after the completion of the first full
calendar year that the a tenant has occupied the Building and shall be subject
to the gross-up provision set forth in Section 2.7 below.

2.5

Operating Expense Exclusions.  Operating Expenses shall not include the
following:  (1) any loan costs for interest, amortization, or other payments on
loans to Landlord; (2) expenses incurred in leasing or procuring tenants; (3)
legal expenses other than those incurred for the general benefit of the
Building’s tenants; (4) allowances, concessions, and other costs of renovating
or otherwise improving space for occupants of the Building or vacant space in
the Building, (5) federal income taxes imposed on or measured by the income of
Landlord from the operation of the Building; (6) rents due under ground leases;
(7) costs incurred in selling, syndicating, financing, mortgaging, or
hypothecating any of Landlord’s interests in the Building; and (8) wages and
salaries of personnel above the level of Property Manager.

2.6

Operating Expense Calculation and Notices.  The initial monthly payments for
Operating Expenses shall be calculated by taking 1/12 of Landlord’s estimate of
Tenant’s Proportionate Share of Operating Expenses for a particular calendar
year (or any portion of a year as determined by Landlord).  The initial monthly
payments are estimates only, and shall be increased or decreased annually to
reflect the projected actual Operating Expenses for a particular year.  If
Landlord fails to give Tenant notice of its estimate of Tenant’s Proportionate
Share of Operating Expenses in accordance with this subsection for any calendar
year, then Tenant shall continue making Additional Rent payments in accordance
with the estimate for the previous calendar year until a new estimate is
provided by Landlord.  If during any year Landlord determines that, because of
an unexpected increase in Operating Expenses or other reasons, Landlord’s
estimate of Operating Expenses was too low, then Landlord shall have the right
to give a new statement of the estimated Proportionate Share of Operating
Expenses due from Tenant for the applicable calendar year or the balance of the
estimated amount and to bill Tenant for any deficiencies which have accrued
during the calendar year or any portion of the year, and Tenant shall then make
monthly payments based on the new statement.  Within a reasonable time after the
end of each calendar year and the Expiration Date, Landlord shall prepare and
deliver to Tenant a statement showing Tenant’s actual Proportionate Share of
Operating Expenses for the previous calendar year.  Unless Tenant makes written
exception to any item within thirty (30) days after Landlord furnishes its
annual statement of Tenant’s Additional Rent, the statement shall be considered
as final and accepted by Tenant.  If Tenant’s total monthly payments of its
Proportionate Share for the applicable calendar year are more than Tenant’s
actual Proportionate Share of Operating Expenses, then Landlord shall retain the
excess and credit the amount against Tenant’s future Additional Rent payments.
 If Tenant’s total monthly payments of its Proportionate Share of Operating
Expenses for any year are less than Tenant’s actual Proportionate Share of
Operating Expenses for that year, Tenant shall pay the difference to Landlord
within ten (10) days after Landlord’s request for payment.

2.7

Grossed-Up Operating Expenses.  In the event that the Building is not fully
occupied during any year, an adjustment shall be only to those particular items
of Operating Expenses that vary with the level of occupancy in the Building, as
reasonably determined by Landlord, so that Tenant pays its equitable share of
such expenses.  The parties acknowledge that certain most Operating Expenses do
not change regardless of how much space in the Building is leased.  For example,
the cost of landscaping or maintaining the roof does not vary with the level
occupancy and, accordingly, is not subject to this Section 2.7.  Landlord shall
not collect more from Tenant (and other tenants) than the actual expenses
incurred.

2.8

Security Deposit.  Tenant shall deposit the Security Deposit with Landlord on
the date this Lease is executed by Tenant, which shall be held by Landlord to
secure Tenant’s obligations under this Lease.  The Security Deposit is not an
advance rental deposit or a measure of Landlord’s damages for an Event of
Default (defined below).  Landlord may use any portion of the Security Deposit
to satisfy Tenant’s unperformed obligations under this Lease, to reimburse
Landlord for performing any such obligations or to compensate Landlord for its
damages arising from Tenant’s failure to perform its obligations, without
prejudice to any of Landlord’s other remedies.  If so used, Tenant shall, upon
request pay Landlord an amount that will restore the Security Deposit to its
original amount.  The Security Deposit shall be Landlord’s property.  Tenant
shall not be entitled to interest on any security deposit amount and Landlord
may commingle such Security Deposit with any other of its funds.  The unused
portion of the Security Deposit will be returned to Tenant within thirty (30)
days following the expiration or sooner termination of this Lease, provided that
Tenant has vacated the Premises.








4




--------------------------------------------------------------------------------










3.

TAXES

3.1

Real Property Taxes.  The term “Taxes” shall include all taxes, assessments and
governmental charges that accrue against the Premises, the Land, and the
Building, whether federal, state, county, or municipal, and whether imposed by
taxing or management districts or authorities presently existing or hereafter
created.  Landlord shall pay the Taxes, and Tenant shall pay Landlord for
Tenants Proportionate Share of the Taxes.  If, during the Term, there is levied
assessed or imposed on Landlord a capital levy or other tax directly on the
Rent; or a franchise tax, assessment, levy or charge measured by or based, in
whole or in pan, upon the Rent; then all such taxes, assessments, levies or
charges, or any pan so measured or based, shall be included within the term
“Taxes.” If the Building is occupied by more than one tenant and the cost of any
improvements constructed in the Premises for Tenant is disproportionately higher
than the cost of improvements constructed in the premises of other tenants of
the Building, then Landlord may require that Tenant pay the amount of Taxes
attributable to such improvements in addition to its Proportionate Share of
other Taxes.  In determining whether the cost of any improvements constructed in
the Premises for Tenant is disproportionately higher than the cost of
improvements constructed in the premises of other tenants of the Building,
Landlord will consider factors including, but not limited to, the following:
 (1) percentage of office finish of the Premises, (2) levels of office finish,
(3) air conditioning, (4) parking, (5) and other differing and distinguishing
factors between the improvements constructed in the Tenants Premises and the
improvements constructed in the premises of other tenants which Landlord
reasonably determines impact the assessed value of the Taxes.

3.2

Personal Property Taxes.  Tenant shall before delinquency pay all taxes and
assessments levied or assessed against any personal property, trade fixtures or
alterations placed in or about the Premises; and upon Landlord’s request,
deliver to it receipts from the applicable taxing authority or other evidence
acceptable to Landlord to verify that the taxes have been paid.  If any such
taxes are levied or assessed against Landlord or its property, and (1) Landlord
pays them or (2) the assessed value of Landlord’s property is increased and
Landlord pays the increased taxes, then Tenant shall pay to Landlord the amount
of all such taxes within ten (10) days after Landlord’s request for payment.

4.

LANDLORD’S MAINTENANCE AND REPAIR OBLIGATIONS.  Landlord shall maintain the
structural portions of the Building, the roof, the parking areas and the common
areas of the Building in good working order and condition, and otherwise in
compliance with applicable laws, subject to Tenant’s maintenance obligations and
further subject to reimbursement of the cost of such maintenance in accordance
with Article 3 above.  Landlord shall not be responsible for:  (1) any such
maintenance (except routine maintenance) until Tenant delivers to Landlord
written notice of the need for maintenance, (2) such alterations to the
Building’s Structure required by law because of Tenant’s use of the Premises
(all alterations shall be performed by Tenant), or (3) repairs to interior
columns of the Building located within the Premises.  The Building’s structure
does not include skylights, windows, glass or plate glass, doors, special
storefronts or office entries, all of which shall be maintained by Tenant.
 Except for maintaining the Building’s structure, Landlord shall not be required
to maintain or repair at Landlord’s expense any other portion of the Premises.
 LANDLORD’S LIABILITY FOR ANY DEFECTS, REPAIRS, REPLACEMENT OR MAINTENANCE FOR
WHICH LANDLORD IS RESPONSIBLE UNDER THIS LEASE SHALL BE LIMITED TO THE COST OF
PERFORMING SUCH WORK.

5.

TENANT’S MAINTENANCE AND REPAIR OBLIGATIONS

5.1

Tenant’s Maintenance of the Premises.  Tenant shall maintain all parts of the
Premises except for maintenance work for which Landlord is expressly responsible
for under Section 4 in good condition and shall promptly make all necessary
repairs and replacements to the Premises.  All repairs and replacements
performed by or on behalf of Tenant shall be performed in a good and workmanlike
manner acceptable in all respects to Landlord, and in accordance with Landlord’s
standards applicable to alterations or improvements performed by Tenant.








5




--------------------------------------------------------------------------------










5.2

Tenant’s Maintenance of the Common Areas.  Tenant shall repair and pay for any
damage caused by a Tenant Party (defined below) or caused by any failure by
Tenant to perform obligations under this Lease.  Tenant and any Tenant Party
shall not do anything that would inhibit or prevent other tenants’ use and
enjoyment of the Common Areas.

5.3

HVAC System.  Landlord warrants that the HVAC system servicing the Premises
shall be in good working order and condition as of the Commencement Date.
 Tenant shall maintain, the heating, air conditioning, and ventilation equipment
and system and the hot water equipment (collectively the “HVAC System”) in good
repair and condition and in accordance with law and with the equipment
manufacturers’ suggested operation/maintenance service program.  Such obligation
shall include the replacement of all equipment necessary to maintain the HVAC
System servicing the Premises in good working order.  Tenant shall have the
benefit of all third-patty warranties applicable to the HVAC System.  Within ten
(10) days after the Commencement Date, Tenant shall deliver to Landlord copies
of contracts entered into by Tenant for regularly scheduled preventive
maintenance and service contracts for the HVAC System, each contract in a form
and substance and with a contractor reasonably acceptable to Landlord.  At least
fourteen (14) days before the Expiration Date, the earlier termination of this
Lease, or the termination of Tenant’s right to possess the Premises, Tenant
shall deliver to Landlord a certificate from an engineer reasonably acceptable
to Landlord certifying that the HVAC System is then in good repair and working
order.

5.4

Landlord’s Optional Performance of Tenant’s Obligations.  Landlord has the
right, but not the obligation, to perform or provide any maintenance, repairs or
replacements to be performed by Tenant under Section 5 and to provide any
utility service that Tenant is required to provide under Section 8 below, if
Tenant fails to commence such cure within ten (10) days’ following written
notice from Landlord and thereafter fails to diligently prosecute such cure to
completion.  If exercises its rights under the preceding sentence, then Tenant
shall reimburse Landlord for all expenses and costs incurred by Landlord in
performing Tenant’s obligations plus an additional five percent (5%) of such
amount to compensate Landlord for the overhead and administrative costs relating
to the performance of all such obligations.

6.

ALTERATIONS BY TENANT.

6.1

No Tenant Alterations.  Tenant shall not make any changes, modifications,
alterations, additions or improvements to the Premises, or install any heat or
cold generating equipment, or other equipment, machinery or devices in the
Premises or any other part of the Building, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed.

6.2

Requirements for Landlord’s Written Consent.  Landlord shall not be required to
notify Tenant of whether it consents to any alterations until it has received
plans and specifications which are sufficiently detailed to allow construction
of the work depicted in them to be performed in a good and workmanlike manner,
and Landlord has had a reasonable opportunity to review them.  Without in any
way limiting Landlord’s rights to refuse its consent to Tenant’s proposed
alterations, if Landlord consents in writing to Tenant’s proposed alterations,
then Landlord’s consent shall be conditioned without limitation on all of the
following: (1) Landlord’s approval of the contractor and such contractor’s
insurance coverage, (2) Landlord’s supervision of the installation, (3)
Landlords approval of final plans and specifications for the alterations, (4)
the appropriate governmental agency, if any, having final and complete plans and
specifications for such work, and (5) Landlord’s determination of whether any
alterations to the Premises, or installations of any equipment would affect any
other tenant or occupant, the Building’s systems, or the Building’s structure.
 If the alterations will affect the Building’s Structure, HVAC System, or
mechanical, electrical, or plumbing systems, then the plans and specifications
must be prepared by a licensed engineer reasonably acceptable to Landlord.
 Landlord’s approval of any plans and specifications shall not be a
representation that the plans or the work depicted in them will comply with any
applicable Law (defined below) or be adequate for any purpose, but shall merely
be Landlord’s consent to Tenant’s installation of the alterations.  If
Landlord’s consent is granted, any such alterations shall be made at Tenant’s
sole cost and expense.  Upon completion of any alteration, Tenant shall deliver
to Landlord accurate, reproducible “as-built” plans, if applicable.  All work
performed by Tenant in the Premises, including work relating to the alterations
or their repair, shall be performed in a good and workmanlike manner in
accordance with Law (defined below) and with Landlord’s and Landlord’s insurance
carriers’ specifications and requirements.  Tenant may erect shelves, bins,
machinery and trade fixtures, provided that such items (1) do not alter the
basic character of the Premises or the Building; (2) do not overload or damage
the Building; and (3) may be removed without damage to the Premises.








6




--------------------------------------------------------------------------------










6.3

Ownership of Alterations.  Upon the Expiration Date or earlier termination of
this Lease, Tenant shall return the Premises to Landlord clean and in the
condition existing at the time Tenant took possession of the Premises, except
for: (1) ordinary wear and tear, (2) damage that Landlord has the obligation to
repair under the terms of this Lease, (3) all changes, modifications,
alterations, additions or improvements that Landlord did not require Tenant to
remove at the time of consent, and (4) damage by casualty.  Except as provided
below, all changes, modifications, alterations, additions or improvements and
property at the Premises (including wall to wall carpeting, paneling or other
wall covering and any other surface material attached to or affixed to the
floor, wall or ceiling of the Premises) will remain in and be surrendered with
the Premises upon the Expiration Date or earlier termination of this Lease, and
Tenant waives all rights to any payment, reimbursement or compensation for the
property that must remain at the Premises in accordance with this subsection.
 Tenant must, however, remove from the Premises prior to the Expiration Date or
earlier termination of this Lease any changes, modifications, alterations,
additions or improvements that Landlord has designated for removal at the time
of Landlord’s written approval of such changes, modifications, alterations,
additions or improvements.  Tenant shall not be required to remove from the
Premises any of the changes, modifications, alterations, additions or
improvements that are constructed in the Premises with the Plans (as defined in
Exhibit “B”) or those that do not require Landlord’s approval.  Tenant must
promptly repair any damage to the Premises caused by its removal of personal
property, changes, modifications, alterations, additions or improvements.

6.4

Construction Management Fee.  In connection with any such alteration, addition,
or improvement, Tenant shall pay to Landlord a “Construction Management Fee” of
five percent (5%) of all costs incurred for such work.

7.

SIGNS

7.1

Premises’ Exterior.  Tenant shall not without Landlord’s prior written consent,
which consent shall not be unreasonably withheld, (1) make any changes to the
exterior of the Premises or the Building, (2) install any exterior lights,
decorations, balloons, flags, pennants, banners or paintings, (3) erect or
install any signs, windows, blinds, draperies, window treatments, bars, security
installations, or door lettering, decals, window or glass-front stickers,
placards, decorations or advertising media of any type that is visible from the
exterior of the Premises.  Landlord shall not be required to notify Tenant in
writing of whether it consents to any sign until Landlord has had reasonable
opportunity to review detailed, to-scale drawings specifying the design,
material composition, color scheme, and method of installation.

7.2

Sign Requirements.  Signs and lettering will generally be as reflected in
Exhibit E, if applicable.  Tenant shall erect any signs in accordance with the
plans and specifications, in a good and workmanlike manner, in accordance with
all Laws and architectural guidelines in effect for the area in which the
Building is located and will obtain all requisite approvals (the “Sign
Requirements”), and in a manner so as not to unreasonably interfere with the use
of the Building grounds while such construction is taking place; thereafter,
Tenant shall maintain the sign in a good, clean, and safe condition in
accordance with the Sign Requirements.

7.3

Sign Removal.  After the Expiration Date or earlier termination of this Lease or
after Tenant’s right to possess the Premises has been terminated pursuant to
Section 20, Landlord may require that Tenant remove the sign by delivering to
Tenant written notice within thirty (30) days after the termination of the
Lease.  If Landlord so requests, Tenant shall within ten (10) days after
Tenant’s receipt of the notice remove the sign, repair all damage caused by the
sign and its installation and removal, and restore the Building to its condition
before the installation of the sign including, but not limited to, making the
following restoration and repair work: hole punching, electrical work, and
repair of Building exterior discoloring or fading made noticeable by removal of
the signage.  If Tenant fails timely to remove the sign and perform the repair
work, Landlord may, at Tenant’s expense, remove the sign, perform the related
restoration and repair work, and dispose of the sign in any manner Landlord
deems appropriate.








7




--------------------------------------------------------------------------------










8.

UTILITIES.  Tenant shall obtain and pay for all water, gas, electricity, heat,
telephone, sewer, sprinkler charges and other utilities and services used at the
Premises, together with any taxes, penalties, surcharges, maintenance charges,
and similar charges pertaining to Tenant’s use of the Premises.  Tenant shall
heat the Premises as necessary to prevent any freeze damage to the Premises or
any portion.  Tenant’s use of electric current shall at no time exceed the
capacity of the feeders or lines to the Building or the risers or wiring
installation of the Building or the Premises.  Landlord may, at Tenant’s
expense, separately meter and bill Tenant directly for its use of any such
utility service, in which case the amount separately billed to Tenant for
Building standard utility service shall not be duplicated in Tenant’s obligation
to pay Additional Rent under Section 2.3.  Landlord shall not be liable for any
interruption or failure of utility service to the Premises, and Tenant shall not
be entitled to any abatement or reduction of Rent by reason of any interruption
or failure of utilities or other services to the Premises.  Any interruption or
failure in any utility or service shall not be construed as an eviction,
constructive or actual of Tenant or as a breach of the implied warranty of
suitability, and shall not relieve Tenant from the obligation to perform any
covenant or agreement under this Lease.  In no event shall Landlord be liable
for damage to persons or property, including, without limitation, business
interruption, damages, or shall Landlord be in default under this Lease, as a
result of any such interruption or failure.  All amounts due from Tenant under
this Section 8 shall be payable within ten (10) days after Landlord’s request
for payment.

9.

INSURANCE.

9.1

Tenant’s Insurance.  Tenant shall, during the Lease Term, procure at its expense
and keep in force the following insurance:

9.1.1

Commercial General Liability Insurance.  Commercial general liability insurance
naming Landlord, Landlord’s Mortgagee (defined below), and Property Manager as
additional insureds and loss payees against any and all claims for bodily and
property damage occurring in or about the Premises arising from or in connection
with Tenant’s use or occupancy of the Premises.  The insurance policy or
policies shall have a combined single limit of not less than Two Million Dollars
($1,000,000) per occurrence with a Three Million Dollar ($2,000,000) aggregate
limit and excess umbrella liability insurance in the amount of Three Million
Dollars ($2,000,000).  If Tenant has other locations that it owns or leases, the
policy shall include an aggregate limit per location endorsement.  The liability
insurance shall be primary and not “contributing to” any insurance available to
Landlord, and Landlord’s insurance shall be in excess of all of Tenant’s
insurance.  In no event shall the limits of Tenant’s insurance limit its
liability under this Lease.  Landlord recommends that Tenant also keep in force
business interruption and/or business income insurance covering, among other
things, the payment of Tenant’s continuing rental expenses for a period of up to
twelve (12) months that may occur as a result of loss or damage to the Building
caused by an insured peril: this policy or policies should name Tenant and
Guarantor as insured and must also name Landlord, Property Manager and
Landlord’s Mortgagees (defined below) as additional insureds (endorsement form
CG 2026 1185, or its equivalent) and loss payees, and must contain a mortgagee
clause in favor of Landlord’s designated mortgagees, and Tenant waives all
claims against Landlord that could have been covered had Tenant carried such a
policy.  Tenant shall also keep in force all other insurance that Landlord
reasonably deems to be necessary and prudent or that is required by Landlord’s
beneficiaries or mortgagees of any deed of trust or mortgage encumbering the
Premises, the Building, or the Land.

9.1.2

Property Insurance.  Property insurance insuring: 1) all fixtures, alterations,
additions, partitions, improvements and equipment installed in the Premises, 2)
trade fixtures, 3) inventory, and 4) personal property located on or in the
Premises for perils covered by the causes of loss - special form (all risk),
including coverage for flood, earthquake and damages from any boiler and
machinery, if applicable.  The insurance shall be written on a replacement cost
basis in an amount equal to one hundred percent of the full replacement value of
the aggregate of the foregoing.

9.1.3

Workers’ Compensation Insurance.  Workers’ compensation insurance in accordance
with the Laws of the State of Texas.








8




--------------------------------------------------------------------------------










9.2

Standard of Tenant’s Insurance.  Each policy required to be maintained by Tenant
shall be with companies rated A-X or better in the most current issue of Best’s
Insurance Reports and will contain endorsements that (1) such insurance may not
lapse with respect to Landlord or its Property Manager or be canceled or amended
with respect to Landlord or its Property Manager without the insurance company’s
giving Landlord and its Property Manager at least thirty (30) days prior written
notice of every cancellation or amendment, (2) Tenant shall be solely
responsible for payment of premiums, (3) in the event of payment of any loss
covered by any policy, Landlord or Landlord’s designees shall be paid first by
the insurance company for Landlord’s loss and Tenant’s insurance shall be
primary in the event of overlapping coverage with insurance which may be carried
by Landlord.  Insurers shall be licensed to do business in the state in which
the Premises are located and domiciled in the United States.  Any deductible
amounts under any required insurance policies shall not exceed $10,000.  Tenant
shall deliver to Landlord copies of certificates of insurance, and certified
copies of the policies when requested by Landlord.  Tenant shall have the right
to provide insurance in a “blanket” policy, if the required blanket policy
expressly provides coverage to the Premises and to Landlord as required by this
Lease.

9.3

Landlord’s Rights.  In the event Tenant does not purchase the insurance required
by this Lease or keep any required insurance in full force and effect.  Landlord
may, but shall not be obligated to, purchase the necessary insurance and pay the
premium.  Tenant shall repay to Landlord, as Additional Rent, the amount so paid
promptly upon demand.  In addition, Landlord may recover from Tenant and Tenant
agrees to pay, as Additional Rent, any and all expenses, including attorneys’
fees, litigation expenses, and damages which Landlord may sustain by reason of
the failure of Tenant to obtain and maintain any insurance.

9.4

Landlord’s Insurance.  Landlord shall, during the Lease Term, procure and keep
in force the following insurance, the cost of which shall be deemed as
Additional Rent payable, by Tenant pursuant to Article 4 above:

1.

Property insurance insuring the building and improvements and rental value
insurance for perils covered by the causes of loss-special form (all risk) and
in addition coverage for flood, earthquake and boiler and machinery (if
applicable).  Such coverage (except for flood and earthquake) shall be written
on a replacement cost basis equal to one hundred percent (100%) of the full
insurable replacement value of the foregoing and shall not cover Tenant’s
equipment, trade fixtures, inventory, fixtures or personal property located on
or in the Premises.

2.

Commercial general liability insurance against any and all claims for bodily
injury and property damage occurring in or about the Building or the Land.  Such
insurance shall have a combined single limit of not less than One Million
Dollars ($1,000,000) per occurrence with a Two Million Dollar ($2,000,000)
aggregate limit.

3.

Such other insurance as Landlord deems necessary and prudent or required by
Landlord’s beneficiaries or mortgages of any deed of trust or mortgage
encumbering the Premises.

10.

SUBROGATION OF RIGHTS OF RECOVERY.  LANDLORD AND TENANT MUTUALLY WAIVE THEIR
RESPECTIVE RIGHTS OF RECOVERY AGAINST EACH OTHER FOR ANY LOSS OF, OR DAMAGE TO,
EITHER PARTY’S PROPERTY, TO THE EXTENT THAT THE LOSS OR DAMAGE IS INSURED UNDER
AN INSURANCE POLICY REQUIRED UNDER THIS LEASE TO BE IN EFFECT AT THE TIME OF THE
LOSS OR DAMAGE.  Each party shall obtain any special endorsements, if required
by its insurer, under which the insurer shall waive its rights of subrogation
against the other party.  The provisions of this Section 10 shall not apply in
those instances in which waiver of subrogation would cause either party’s
insurance coverage to be voided or otherwise made uncollectible.
 Notwithstanding the foregoing, Landlord’s waiver of liability under this
Section 10 shall not apply to Landlord’s right to seek compensation from Tenant
or any Tenant Party for any deductible amounts under Landlords insurance.








9




--------------------------------------------------------------------------------










11.

CASUALTY DAMAGE.

11.1

Casualty.  Tenant immediately shall give written notice to Landlord of any
damage to the Premises, the Building, or the Land.  If the Premises, the
Building, or the Land are totally destroyed by an insured peril, or so damaged
by an insured peril that, in Landlord’s estimation, rebuilding or repairs cannot
be substantially completed (exclusive of leasehold improvements Tenant makes)
within one hundred eighty (180) days after the date of Landlord’s actual
knowledge of the damage, then Landlord may terminate this Lease by delivering to
Tenant written notice of termination within thirty (30) days after the damage.
 If the Premises, the Building, or the Land are totally destroyed by an insured
peril, or so damaged by an insured peril that, in Landlord’s estimation,
rebuilding or repairs cannot be substantially completed (exclusive of leasehold
improvements Tenant makes) within one hundred eighty (180) days after the date
of Landlord’s actual knowledge of the damage, then Landlord may, at its expense,
relocate Tenant to space reasonably comparable to the Premises, provided that
Landlord notifies Tenant of its intention to do so in a written notice delivered
to Tenant within thirty (30) days after the damage.  Such relocation may be for
a portion of the remaining Term or the entire Term.  Landlord shall complete any
such relocation within ninety (90) days after Landlord has delivered such
written notice to Tenant.  If the Premises, the Building, or the Land are
totally destroyed by an insured peril, or so damaged by an insured peril that,
in Landlord’s estimation, rebuilding or repairs cannot be substantially
completed (exclusive of leasehold improvements Tenant makes) within one hundred
eighty (180) days after the date of Landlord’s actual knowledge of the damage,
and if Landlord does not elect to relocate Tenant following such damage to the
Premises or the Building, and a Tenant Party did not cause such damage, then
Tenant may terminate this Lease by delivering to Landlord written notice of
termination within (15) days following the date on which Landlord notifies
Tenant in writing of the estimated time for the restoration.

11.2

Restoration of Premises.  Subject to Section 11.3, if this Lease is not
terminated under Section 11.1, (or if the Building or the Premises are damaged
but not totally destroyed by any insured peril, and in Landlord’s estimation,
rebuilding or repairs can be substantially completed within one hundred eighty
(180) days after the date of Landlord’s actual knowledge of such damage, this
Lease shall not terminate), then Landlord shall restore the Premises to
substantially its previous condition, except that Landlord shall not be required
to rebuild, repair or replace any part of the alterations, other improvements,
or personal property required to be covered by Tenant’s insurance under Section
9.

11.3

Rent Abatement.  If the Premises is untenantable, in whole or in part, then the
Rent for that period shall be reduced to such extent as may be fair and
reasonable under the circumstances; provided, however, Rent shall not abate
(except to the extent Landlord receives insurance proceeds) and Tenant may not
terminate the Lease if a Tenant Party caused the damage.

11.4

Insurance.  If the Premises are destroyed or substantially damaged by any peril
not covered by the insurance maintained by Landlord, or any Landlord’s Mortgagee
(defined below) requires that insurance proceeds be applied to the indebtedness
secured by its Mortgage (defined below) or to the Primary Lease (defined below)
obligations, or the insurance proceeds available to Landlord to restore the
building are insufficient in Landlord’s opinion, then Landlord may terminate
this Lease by delivering written notice of termination to Tenant within thirty
(30) days of the later of the date upon which any destruction or damage
incurred, or the date upon which Landlord learns there are not enough insurance
proceeds, or Landlord learns of any such requirement by any Landlord’s
Mortgagee, as applicable.  In the event Landlord terminates the Lease, all
rights and obligations hereunder shall cease and terminate, except for any
liabilities of Tenant, which accrued before the Lease terminates.

12.

LIABILITY, INDEMNIFICATION, AND NEGLIGENCE.

12.1

TENANT’S INDEMNITY OF LANDLORD.  SUBJECT TO SECTION 12.2, TENANT SHALL
INDEMNIFY, DEFEND, AND HOLD HARMLESS THE INDEMNIFIED PARTIES (AS DEFINED IN
SECTION 27.1) FROM AND AGAINST ALL FINES, SUITS, LOSSES, COSTS, LIABILITIES,
CLAIMS, DEMANDS, ACTIONS AND JUDGMENTS OF EVERY KIND OR CHARACTER, RELATING
DIRECTLY OR INDIRECTLY TO (1) TENANT’S FAILURE TO PERFORM ITS COVENANTS UNDER
THIS LEASE, (2) THE ACTS OR OMISSIONS OF A TENANT PARTY (DEFINED BELOW IN
SECTION 27.1) OR ANY OTHER PERSON ENTERING UPON THE PREMISES OR COMMON AREAS
UNDER OR WITH A TENANT PARTY’S EXPRESS OR IMPLIED INVITATION OR PERMISSION, (3)
THE OCCUPANCY OR USE OF THE PREMISES BY A TENANT PARTY, OR (4) ANY OCCURRENCE IN
THE PREMISES, HOWEVER CAUSED, OR SUFFERED BY, RECOVERED FROM OR ASSERTED AGAINST
ANY INDEMNIFIED PARTIES BY A TENANT PARTY.  INDEMNIFICATION OF THE





10




--------------------------------------------------------------------------------










INDEMNIFIED PARTIES BY TENANT SHALL NOT APPLY TO THE EXTENT SUCH LOSS, DAMAGE,
OR INJURY IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY OF THE
INDEMNIFIED PARTIES.

12.2

LIABILITY.  THE INDEMNIFIED PARTIES (AS DEFINED IN SECTION 27.1) SHALL NOT BE
LIABLE TO THE TENANT PARTIES FOR ANY INJURY TO OR DEATH OF ANY PERSON OR PERSONS
OR THE DAMAGE TO OR THEFT, DESTRUCTION, LOSS, OR LOSS OF USE OF ANY PROPERTY OR
INCONVENIENCE (COLLECTIVELY AND INDIVIDUALLY A “LOSS”) CAUSED BY CASUALTY,
THEFT, FIRE, THIRD PARTIES, REPAIR, OR FAILURE TO REPAIR, OR ALTERATION OF ANY
PART OF THIS BUILDING, OR ANY OTHER CAUSE, TO THE EXTENT NOT OTHERWISE CAUSED BY
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY OF THE INDEMNIFIED PARTIES.

12.3

LANDLORD’S INDEMNIFICATION.  SUBJECT TO SECTION 12.4 BELOW, LANDLORD AGREES TO
INDEMNIFY, DEFEND AND HOLD TENANT AND ITS OFFICERS, DIRECTORS, PARTNERS AND
EMPLOYEES HARMLESS FROM AND AGAINST ALL LIABILITIES, LOSSES, DEMANDS, ACTIONS,
EXPENSES OR CLAIMS, INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT COSTS BUT
EXCLUDING CONSEQUENTIAL DAMAGES, FOR INJURY TO OR DEATH OF ANY PERSON OR FOR
DAMAGE TO ANY PROPERTY TO THE EXTENT SUCH ARE DETERMINED TO BE CAUSED BY THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD, ITS AGENTS, EMPLOYEES, OR
CONTRACTORS IN OR ABOUT THE PREMISES OR BUILDING.  NONE OF THE EVENTS OR
CONDITIONS SET FORTH IN THIS PARAGRAPH SHALL BE DEEMED A CONSTRUCTIVE OR ACTUAL
EVICTION OR ENTITLE TENANT TO ANY ABATEMENT OR REDUCTION OF RENT.

12.4

LIMITATION OF LIABILITY.  IN CONSIDERATION OF THE BENEFITS ACCRUING HEREUNDER,
TENANT AND ALL SUCCESSORS AND ASSIGNS COVENANT AND AGREE THAT, THE LIABILITY OF
LANDLORD TOA TENANT PARTY FOR ANY DEFAULT BY LANDLORD SHALL BE LIMITED TO ACTUAL
AND DIRECT DAMAGES.  IN NO EVENT SHALL LANDLORD BE LIABLE TO A TENANT PARTY FOR
ANY CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES.  IN THE EVENT OF ANY ACTUAL OR
ALLEGED FAILURE, BREACH OR DEFAULT HEREUNDER BY LANDLORD, TENANTS EXCLUSIVE AND
SOLE REMEDY SHALL BE AN ACTION FOR DAMAGES.  SHOULD A TENANT PARTY RECOVER A
MONEY JUDGMENT AGAINST LANDLORD, THE TENANT PARTY AGREES THAT SUCH MONEY
JUDGMENT SHALL BE SATISFIED SOLELY BY LANDLORD’S INTEREST IN THE PREMISES AND
BUILDING (AND ANY CONDEMNATION AWARDS, INSURANCE PROCEEDS, AND RENTAL INCOME
APPLICABLE TO THE BUILDING), AS THE SAME MAY THEN BE ENCUMBERED, AND LANDLORD,
ITS AFFILIATES, PARTNERS, OFFICERS, DIRECTORS, SHAREHOLDERS, AND EMPLOYEES SHALL
NOT BE LIABLE OTHERWISE FOR ANY OTHER CLAIM ARISING OUT OF OR RELATING TO THIS
LEASE.

12.5

Survival.  The provisions of this Section 12 shall survive the expiration or
earlier termination of this Lease.

13.

USE; COMPLIANCE WITH LAWS; PARKING.

13.1

Permitted Use.  The Premises shall be used only for the Permitted Use and for no
other purpose without Landlord’s prior written consent, which consent shall not
be unreasonably withheld.  Without limitation to the generality of the
foregoing, the Premises shall not be used for:  (i) retail sales, (ii) living or
sleeping quarters or a residence, (iii) any use which is disreputable, (iv) an
escort service, a massage parlor or spa, blood bank, abortion clinic, or for the
sale, distribution or display (electronically or otherwise) of materials or
merchandise of a pornographic nature or merchandise generally sold in an adult
book or adult videotape store (which are defined as stores in which any portion
of the inventory is not available for sale or rental to children under 18 years
old because such inventory explicitly details with or depicts human sexuality),
or (v) receiving, storing or handling any product, material or merchandise that
is explosive or highly inflammable or hazardous or would violate any provision
in





11




--------------------------------------------------------------------------------










Section 26 Tenant shall not sell, display, transmit or distribute
(electronically or otherwise) materials or merchandise of a pornographic nature
or merchandise generally sold in an adult book or adult video tape store (as
defined above).  Outside storage, including without limitation, storage in
non-operative or stationary trucks, trailers and other vehicles, and vehicle
maintenance or repair is prohibited without Landlord’s prior written consent,
which consent shall not be unreasonably withheld.  Tenant shall not permit any
objectionable or unpleasant odors, smoke, dust, gas, light, noise or vibrations
to emanate from the Premises; nor commit, suffer or permit any waste in or upon
the Premises: nor at any time sell, purchase or give away or permit the sale,
purchase or gift of food in any form by or to any of Tenants agents or employees
or other parties in the Premises, except through vending machines in employees’
lunch or rest areas within the Premises for use by Tenant’s employees only; nor
take any other action that would constitute a public or private nuisance or
would disturb the quiet enjoyment of any other tenant of the Building, or
unreasonably interfere with, or endanger Landlord or any other person; nor
permit the Premises to be used for any purpose or in any manner that would (1)
void the insurance thereon, (2) increase the insurance risk, (3) cause the
disallowance of any sprinkler credits, (4) violate any Law (defined below)
including, but not limited to, any zoning ordinance, or (5) be dangerous to
life, limb or property.  Tenant shall pay to Landlord on demand any increase in
the cost of any insurance on the Premises or the Building incurred by Landlord,
which is caused by Tenant’s use of the Premises or because Tenant vacates the
Premises, and acceptance of such payment shall not constitute a waiver of any of
Landlord’s other rights or remedies nor a waiver of Tenant’s duty to comply
herewith.

13.2

Compliance with Laws.  Tenant shall be solely responsible for satisfying itself
and Landlord that the Permitted Use will comply with all applicable Laws.
 Tenant shall, at its sole cost and expense, be responsible for complying with
all Laws (defined below) and Rules and Regulations (defined below) applicable to
the use, occupancy, and condition of the Premises.  Tenant shall promptly
correct any violation of a Law, or Rules or Regulations with respect to the
Premises.  Tenant shall comply with any direction of any governmental authority
having jurisdiction which imposes any duty upon Tenant or Landlord with respect
to the Premises, Building, and/or Land, or with respect to the occupancy or use
thereof.

13.3

Compliance with Rules and Regulations.  Tenant will comply with such rules and
regulations (the “Rules and Regulations”) generally applying to tenants in the
Building as may be adopted from time to time by Landlord for the management,
cleanliness of, and the preservation of good order and protection of the
Premises, the Building and the Land.  Future Rules and Regulations shall not be
effective until written notice thereof is sent to Tenant and future changes to
the Rules and Regulations shall not materially and adversely affect Tenant’s
rights specifically granted in this Lease.  A current copy of the Rules and
Regulations applicable to the Building is attached hereto as Exhibit C.
 Landlord hereby reserves all rights necessary to implement and enforce the
Rules and Regulations and each and every provision of this Lease.

13.4

Parking.  Tenant and its employees, agents and invitees shall have the
non-exclusive right to use, in common with others, its proportionate share of
such parking areas associated with the Building which Landlord has designated
for such use (the “Parking Areas”), subject to (1) such Rules and Regulations
(as defined herein) as Landlord may promulgate from time to time and (2) rights
of ingress and egress of other tenants and their employees, agents and invitees.
 Landlord does not reserve or allocate parking spaces at the Premises nor
guarantee its availability on a daily basis.  Tenant shall take reasonable
measures to ensure that its employees, agents and invitees do not occupy more
than Tenant’s proportionate share of the above-referenced parking areas.  Tenant
shall only permit parking by its employees, agents or invitees of appropriate
vehicles in appropriate designated Parking Areas.  Landlord shall not be
responsible for enforcing Tenant’s parking rights against any third parties.

14.

INSPECTION; ACCESS AND RIGHT OF ENTRY; NEW CONSTRUCTION.  Upon twenty-four hours
prior verbal notice to Tenant (except in the event of an emergency), without
being deemed or construed as committing an actual or constructive eviction of
Tenant and without abatement of Rent, Landlord and Landlord’s agents and
representatives may enter the Premises during business hours to inspect the
Premises: to make such repairs as may be required or permitted under this Lease;
to perform any unperformed obligations of Tenant hereunder, and to show the
Premises to prospective purchasers, mortgagees, ground lessors, and, during the
last six (6) months of the Term, tenants.  Landlord shall use commercially
reasonable efforts to minimize interference with the operation of Tenant’s
business from the Premises during any such entry; however, Tenant hereby waives
any claim for damages for any injury or inconvenience or interference with
Tenants business, any loss of occupancy or








12




--------------------------------------------------------------------------------










quiet enjoyment of the Premises, and any other loss occasioned thereby.
 Landlord shall have the right to use any and all means which Landlord may deem
proper to enter the Premises in an emergency without liability therefor.  During
the last six (6) months of the Term, Landlord may erect a sign on the Premises
indicating that the Premises are available.  Furthermore, Landlord hereby
reserves the right and at all times shall have the right to repair, change,
redecorate, alter, improve, modify, renovate, enclose or make additions to any
part of the Building, Building’s Structure, Common Areas or the Land, to enclose
and/or change the arrangement and/or location of driveways or Parking Areas or
landscaping or other Common Areas; and to construct new improvements on adjacent
parcels of land, all.  Tenant agrees, without having committed an actual or
constructive eviction of Tenant or breach of the implied warranty of suitability
and without an abatement of Rent (the “Reserved Right”).  When exercising the
Reserved Right, Landlord will use reasonable efforts not to substantially
interfere with Tenant’s use and occupancy of the Premises.

15.

ASSIGNMENT AND SUBLETTING.

15.1

Transfers.  Tenant shall not, without the prior written consent of Landlord,
which consent shall not be unreasonably withheld: (1) advertise that any portion
of the Premises is available for lease or cause or allow any such advertisement,
(2) assign, transfer, or encumber this Lease or any estate or interest herein,
whether directly or by operation of law, (3) permit any other entity to become
Tenant hereunder by merger, consolidation, or other reorganization, (4) if
Tenant is an entity other than a corporation whose stock is publicly traded,
permit the transfer of an ownership interest in Tenant so as to result in a
change in the current control of Tenant, (5) sublet any portion of the Premises,
(6) grant any license, concession, or other right of occupancy of any portion of
the Premises, or (7) permit the use of the Premises by any parties other than
Tenant (any of the events listed in Sections 15.1 (1) through (7) being a
“Transfer”).  Notwithstanding the foregoing, provided that Tenant remains liable
on this Lease, provides Landlord with prior written notice and names of the
applicable transferee, and Tenant is not then in default, then the following
transfers will not require Landlord’s prior consent: (i) a transfer to any
entity which is wholly owned by Tenant; (ii) a transfer to any entity which owns
all of the outstanding ownership interests of Tenant (“Parent”); (iii) a
transfer to any entity which is wholly owned by Tenant’s Parent (iv) a transfer
to any entity which merges with Tenant or purchases substantially all of
Tenant’s assets, provided that such transferee or surviving corporation has a
net worth at least as favorable as Tenant; or (v) a transfer over a
nationally-recognized stock exchange.

15.2

Landlord’s Written Consent Requirements.  If Tenant requests Landlord’s consent
to a Transfer, then Tenant shall provide Landlord with a written description of
all terms and conditions of the proposed Transfer, copies of the proposed
documentation, and the following information about the proposed transferee: name
and address; reasonably satisfactory information about its business; its
proposed use of the Premises; banking, financial, and other credit information;
and general references sufficient to enable Landlord to determine the proposed
transferee’s creditworthiness and character.  In determining whether Landlord
shall consent to any proposed assignment or subletting of the Premises, Landlord
may consider any factors it reasonably deems appropriate, including, without
limitation: (1) creditworthiness (publicly traded debt quality (Baa2 or BBB- or
higher, as rated by Moody’s and Standard & Poor respectively), and tangible net
worth, financial condition, and operating performance, greater than or equal to
the tangible net worth, financial condition, and operating performance of the
Tenant and the Guarantor of Tenant’s obligations hereunder), (2) reputation in
the business community, (3) type of use, (4) affect on other tenants and
occupants of the Building, and (5) proposed use.  Tenant shall pay to Landlord a
transfer request fee of Five Hundred Dollars ($500.00) which Tenant will submit
to Landlord along with its written request for review of the proposed assignment
or subletting, regardless of whether Landlord subsequently grants its approval
of the proposed assignment or subletting.

15.3

Obligations of Tenant and Proposed Transferee.  If Landlord consents to a
proposed Transfer, then the proposed transferee shall deliver to Landlord a
written agreement, in a form satisfactory to Landlord, whereby the proposed
transferee expressly assumes the Tenant’s obligations hereunder (however, in the
event of transfer of less than all of the space in the Premises the proposed
transferee shall be liable only for obligations under this Lease that are
properly allocable to the space subject to the Transfer, and only to the extent
of the rent it has agreed to pay Tenant).  Landlord’s consent to a Transfer
shall not release any Guarantor of Tenant’s obligations hereunder nor release
Tenant from performing its obligations under this Lease, but rather Tenant and
its transferee shall be jointly and severally liable.  No such Transfer shall
constitute a novation.  Landlord’s consent to any Transfer shall not








13




--------------------------------------------------------------------------------










waive Landlord’s rights as to any subsequent Transfers.  If a default occurs
while the Premises or any part thereof are subject to a Transfer, then Landlord,
in addition to its other remedies, may collect directly from such transferee all
rents becoming due to Tenant and apply such rents against Tenant’s Rent
obligations.  Tenant authorizes its transferees to make payments of Rent
directly to Landlord upon receipt of notice from Landlord to do so.  If Landlord
should fail to notify Tenant in writing of its decision within the thirty (30)
day period after Landlord’s receipt of Tenant’s written request for Landlord’s
consent to a Transfer, then Landlord shall be deemed to have refused to consent
to the proposed Transfer and to have elected to keep this Lease in full force
and effect.

15.4

Landlord’s Recapture Right.  Within ten (10) business days after Landlord’s
receipt of Tenant’s submission of Tenant’s written request for Landlord’s
consent to a Transfer, Landlord shall have the option (without limiting
Landlord’s other rights under this Lease) of terminating this Lease (or, as to a
subletting or assignment, terminate this Lease as to the portion of the Premises
proposed to be sublet or assigned) upon the date that the proposed Transfer was
to be effective, unless Tenant revokes its request to Transfer within five (5)
business days following Landlord’s exercise of its recapture rights.  If
Landlord terminates this Lease as to all or any portion of the Premises, then
this Lease shall cease for such portion of the Premises and Tenant shall pay to
Landlord all Rent accrued through the cancellation date relating to the portion
of the Premises covered by the proposed Transfer.  Thereafter, Landlord may
lease all or such portion of the Premises to the prospective transferee (or to
any other person or entity) without liability to Tenant.

15.5

Excess Rent.  Notwithstanding anything to the contrary contained in Section 15
of this Lease, Tenant hereby assigns, transfers and conveys fifty percent (50%)
of all consideration received by Tenant under any Transfer, which is in excess
of the Rent payable by Tenant under this Lease and Tenant shall hold such
amounts in trust for Landlord and pay them to Landlord within ten (10) days
after receipt.  When determining excess amounts, customary and reasonable costs
incurred by Tenant, such as marketing expenses shall be taken into
consideration.

16.

CONDEMNATION.  If more than twenty percent (20%) of the Premises is taken for
any public or quasi-public use by right of eminent domain or private purchase in
lieu thereof (a “Taking”), and the Taking prevents or materially interferes with
the use of the remainder of the Premises for the purpose for which they were
leased to Tenant, either party may terminate this Lease by delivering to the
other written notice thereof within thirty (30) days after the Taking, in which
case Rent shall be abated during the unexpired portion of the Term, effective on
the date of such Taking.  If (1) less than twenty percent (20%) of the Premises
are subject to a Taking, or (2) the Taking does not prevent or materially
interfere with the use of the remainder of the Premises for the purpose for
which they were leased to Tenant, then neither party may terminate this Lease,
but the Rent payable during the unexpired portion of the Term shall be reduced
to such extent as may be fair and reasonable under the circumstances.  All
compensation awarded for any Taking shall be the property of Landlord, and
Tenant hereby assigns any interest it may have in any such award to Landlord:
however, Landlord shall have no interest in any separate award made to Tenant
(which does not reduce Landlord’s award) for loss of Tenant’s business or
goodwill, for the taking of Tenant’s trade fixtures, or on account of Tenant’s
moving and relocation expenses and depreciation to and removal of Tenant’s
physical personal property, if a separate award for such items is made to
Tenant.

17.

SURRENDER AND REDELIVERY OF PREMISES: HOLDING OVER.

17.1

Surrender and Redelivery of Premises.  No act by Landlord shall be an acceptance
of a surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid, unless it is in writing and signed by Landlord.
 Tenant’s delivery of the keys or access cards to Property Manager or any agent
or employee of Landlord shall not operate as a termination of this Lease or a
surrender of the Premises.

17.1.1

Joint Inspection.  Tenant shall notify Landlord in writing of its intention to
vacate the Premises at least sixty (60) days before Tenant will vacate the
Premises; such notice shall specify the date on which Tenant intends to vacate
the Premises (the “Vacation Date”), which date shall not be after the Expiration
Date.  At least thirty (30) days before the Vacation Date, Tenant shall arrange
to meet with Landlord for a joint inspection of the Premises.  After such
inspection, Landlord shall prepare a list of items that Tenant must perform
before the Vacation Date.  If Tenant fails to arrange for such inspection, then
Landlord may conduct such inspection and Landlord’s determination of the work
Tenant is required to perform before the Vacation Date shall be conclusive.  If
Tenant fails to perform such work before the Vacation Date, then Landlord may
perform such work at Tenant’s cost.  Tenant shall pay all cost incurred by
Landlord in performing such work within ten (10) days after Landlord’s request
thereof.








14




--------------------------------------------------------------------------------










17.1.2

Tenant’s Payment Obligations.  Tenant shall also, prior to vacating the
Premises, pay to Landlord the amount, as estimated by Landlord, of Tenant’s
obligation hereunder for Operating Expenses for the year in which the Term ends.
 All such amounts shall be used and held by Landlord for payment of such
obligations of Tenant hereunder, with Tenant being liable for any additional
costs therefor upon demand by Landlord or with any excess to be returned to
Tenant after all such obligations have been determined and satisfied as the case
may be.  Any Security Deposit held by Landlord may be credited against the
amount due by Tenant under this Section 17.

17.1.3

Condition of Premises.  After the Expiration Date or earlier termination of this
Lease, or the termination of Tenant’s right to possess the Premises, Tenant
shall (1) deliver to Landlord the Premises in a safe, “broom clean,” neat,
sanitary, and operational condition with all improvements and alterations as set
forth in Section 6.4 located thereon in good repair and condition, reasonable
wear and tear excepted (subject, however, to Tenant’s maintenance obligations),
and with the HVAC System, lights and light fixtures (including ballasts), and
overhead doors and related equipment in good working order, (2) deliver to
Landlord the Premises with steam cleaned carpets and with concrete floors in the
warehouse and manufacturing areas which have been sealed, (3) deliver to
Landlord all keys and parking and access cards to the Premises, and (4) remove
all signage placed on the Premises, the Building, or the Land by or at Tenant’s
request.  All fixtures, alterations, additions, and improvements (whether
temporary or permanent) shall be Landlord’s property and shall remain on the
Premises, unless removal was required as a condition to Landlord’s consent
thereto.  Notwithstanding the foregoing, Tenant shall remove all unattached
trade fixtures, furniture, and personal property placed in the Premises by
Tenant (but Tenant shall not remove any such item which was paid for, in whole
or in part, by Landlord).  All items not so removed shall, at the sole option of
Landlord, be deemed abandoned by Tenant and may be appropriated, sold, stored,
destroyed, or otherwise disposed of by Landlord without notice to Tenant and
without any obligation to account for such items, and Tenant shall pay for the
costs incurred by Landlord in connection therewith.  All work required of Tenant
under this Section 17 shall be coordinated with Landlord and be done in a good
and workmanlike manner, in accordance with all Laws (defined below), and so as
not to damage the Building or unreasonably interfere with other tenants’ use of
their premises.  Tenant shall, at its expense, repair all damage caused by any
work performed by Tenant under this Section 17, provided that in the case of
alterations or improvements that Tenant is required to remove, Tenant shall
restore the Premises to the condition existing prior to the installation of such
alterations.  If Tenant fails to perform work under this Section 17, Tenant
shall pay all costs incurred by Landlord in performing such work within ten (10)
after Landlord’s request thereof.

17.2

Holding Over.  If a Tenant Party fails to vacate the Premises after the
Expiration Date or earlier termination of this Lease, then a Tenant Party’s
possession of the Premises shall constitute and be construed as a tenancy at
will only, subject, however, to all of the terms, provisions, covenants and
agreements on the part of Tenant under this Lease, and such Tenant Party shall
be subject to immediate eviction and removal: Tenant or any such Tenant Party
covenants and agrees to pay Landlord, in addition to the other Rent due
hereunder, if any, as Rent for the period of such holdover a prorated daily Base
Rent equal to the sum of one hundred fifty percent (150%) of the daily Base Rent
plus one hundred percent of the Additional Rent payable during the last month of
the Term.  Tenant’s possession of the Premises after the Expiration Date or
earlier termination of this Lease shall immediately constitute an Event of
Default under Section 19.5 herein.  Tenant will vacate the Premises and deliver
same to Landlord immediately upon Tenant’s receipt of notice from Landlord to so
vacate.  No holding over by a Tenant Party (whether with or without the consent
of Landlord), and no payments of money by Tenant to Landlord after the end of
the Term, shall operate to reinstate, continue or extend the Term, and no
extension of this Term shall be valid unless evidenced by a writing signed by
both Landlord and Tenant.  No payments of money by Tenant (other than the
holdover rent accruing during such holdover period paid in accordance with the
provisions of this Section 17) to Landlord after the Expiration Date or earlier
termination of this Lease shall constitute full payment of Rent under the terms
of this Lease.  Tenant shall be liable for all damages resulting from a Tenant
Party’s holding over.








15




--------------------------------------------------------------------------------










18.

QUIET ENJOYMENT.  Provided Tenant has fully performed its obligations under this
Lease, Tenant shall peaceably and quietly hold and enjoy the Premises for the
Term, without hindrance from Landlord or any partyclaiming by, through or under
Landlord, but not otherwise, subject, however, to all of the provisions of this
Lease and all Laws (defined below), liens, encumbrances and restrictive
covenants to which the Land is subject.  Landlord shall not be responsible for
the acts or omissions of any other tenant or third party that may interfere with
Tenant’s use and enjoyment of the Premises.

19.

EVENTS OF DEFAULT.  Each of the following events shall constitute an “Event of
Default” under this Lease:

19.1

Monetary Default: Failure to Pay Rent.  Tenant fails to pay Rent when due or any
payment or reimbursement required under this Lease or under any other lease with
Landlord when due; provided, however, Tenant shall be entitled to notice and a
five (5) day cure period on two (2) occasions during any twelve (12) month
period before Tenant shall be deemed to be in default under this Section.

19.2

Bankruptcy; Insolvency.  The filing of a petition by or against Tenant or any
Guarantor of Tenant’s obligations hereunder (I) in any bankruptcy or other
insolvency proceeding; (2) seeking any relief under any debtor relief Law; (3)
for the appointment of a liquidator, receiver, trustee, custodian, or similar
official for all or substantially all of Tenant’s property or for Tenant’s
interest in this Lease; or (4) for reorganization or modification of Tenant’s
capital structure (however, if any such petition is filed against Tenant, then
the filing of such petition shall not constitute an Event of Default, unless it
is not dismissed within 45 days after the filing thereof).

19.3

Vacation; Failure to Continuously Operate.  Tenant (1) vacates all or a
substantial portion of the Premises or (2) fails to continuously operate its
business at the Premises for the permitted use set forth herein for more than
thirty (30) consecutive days.  However, Tenant shall be allowed to cease
operations in the Building without causing a default, provided that Tenant: (1)
delivers to Landlord a certified forwarding address where Landlord can provide
required notice under this Lease, (2) maintains its regularly scheduled HVAC
maintenance program as required in Section 5.3 herein, (3) and preventative
maintenance agreements with vendors reasonably approved by the Landlord to
maintain the interior of the Premises, including the mechanical, electrical, and
plumbing systems in a clean and adequate condition, (4) promptly upon demand
reimburses Landlord for any increases in Landlord’s insurance attributable to
Tenant’s vacation of the Premises, and (5) Tenant is not in default of any of
the terms, covenants and conditions, hereof, including the timely payment of all
Rent to Landlord when due or any payment or reimbursement required under this
Lease.

19.4

Non-Monetary Default; Failure to Perform.  Tenant fails to comply with any term,
provision or covenant of this Lease (other than those listed in this Section
19), and such failure continues for ten (10) days (unless a different period is
specified in this Lease) after written notice thereof to Tenant; provided,
however, if Tenant promptly commences and thereafter diligently prosecutes a
legitimate and reasonable cure, then Tenant may have such longer period as may
reasonably be necessary to complete such cure, not to exceed thirty (30) days.

20.

REMEDIES.

20.1

Upon any Event of Default, Landlord may, in addition to all other rights and
remedies afforded Landlord hereunder or by Law, take any of the following
actions:

20.1.1

Terminate the Lease.  Terminate this Lease by giving Tenant written notice
thereof, in which event, Tenant shall pay to Landlord the sum of (1) all Rent
accrued hereunder through the date of termination, (2) all amounts due under
Section 20.2, and (3) an amount equal to (i) the total Rent that Tenant would
have been required to pay for the remainder of the Term discounted to present
value at a per annum rate equal to the “Prime Rate” as published on the date
this Lease is terminated by The Wall Street Journal, Southwest Edition, in its
listing of “Money Rates”, minus (ii) the then present fair rental value of the
Premises for such period, similarly discounted; Landlord and Tenant agree that
in no event shall (ii) herein be greater than seventy-five percent of (i)
herein; or








16




--------------------------------------------------------------------------------










20.1.2

Terminate Tenant’s Right of Possession.  Terminate Tenant’s right to possess the
Premises without terminating this Lease by giving written notice thereof to
Tenant, in which event Tenant shall pay to Landlord (1) all Rent and other
amounts accrued hereunder to the date of termination of possession, (2) all
amounts due from time to time under Section 20.2, and (3) all Rent and other
sums required hereunder to be paid by Tenant during the remainder of the Term,
diminished by any net sums thereafter received by Landlord through reletting the
Premises during such period.  LANDLORD AND TENANT AGREE THAT LANDLORD SHALL HAVE
NO DUTY TO RELET THE PREMISES; provided, however, Landlord shall use
commercially reasonable efforts to mitigate its damages (although Landlord does
not warrant that such mitigation efforts will succeed).  Landlord shall not be
obligated to relet the Premises before leasing other portions of the Building,
and Tenant’s obligations hereunder shall not be diminished because of Landlord’s
failure to relet the Premises or to collect Rent due for a reletting.  Tenant
shall not be entitled to the excess of any consideration obtained by reletting
over the Rent due hereunder.  Reentry by Landlord in the Premises shall not
affect Tenant’s obligations hereunder for the unexpired Term; rather, Landlord
may, from time to time, bring action against Tenant to collect amounts due by
Tenant, without the necessity of Landlord’s waiting until the expiration of the
Term.  Actions to collect amounts due by Tenant to Landlord under this
subsection may be brought from time to time on one or more occasions, without
the necessity of Landlord waiting until the Expiration Date of this Lease.
 Unless Landlord delivers written notice to Tenant expressly stating that it has
elected to terminate this Lease, all actions taken by Landlord to exclude or
dispossess Tenant of the Premises shall be deemed to be taken under this
subsection.  If Landlord elects to proceed under this Section 20.1.2, it may at
any time elect to terminate this Lease under Section 20.1.1; or

20.1.3

Lock Out.  Additionally, without notice, Landlord may alter locks or other
security devices at the Premises to deprive Tenant of access thereto, and
Landlord shall not be required to provide a new key or right of access to
Tenant.  This Lease supercedes Section 93.002 of the Texas Property Code to the
extent of any conflict.

20.2

Landlord’s Other Rights and Remedies.  Upon any default or Event of Default,
Tenant shall pay to Landlord all costs incurred by Landlord (including court
costs and attorneys’ fees and expenses) in (1) obtaining possession of the
Premises, (2) removing and storing Tenant’s or any other occupant’s property,
(3) repairing, restoring, altering, remodeling, or otherwise putting the
Premises into condition acceptable to a new tenant, (4) reletting all or any
part of the Premises (including brokerage commissions, cost of tenant finish
work, and other costs incidental to such reletting), (5) performing Tenant’s
obligations which Tenant failed to perform, and (6) enforcing, or advising
Landlord of its rights, remedies, and recourses.  Landlord’s acceptance of Rent
following an Event of Default shall not waive Landlord’s rights regarding such
Event of Default.  Landlord’s receipt of Rent with knowledge of any default by
Tenant hereunder shall not be a waiver of such default, and no waiver by
Landlord of any provision of this Lease shall be deemed to have been made unless
set forth in writing and signed by Landlord.  No waiver by Landlord of any
violation or breach of any of the terms contained herein shall waive Landlord’s
rights regarding any future violation of such term or violation of any other
term.  If Landlord repossesses the Premises pursuant to the authority herein
granted, then Landlord shall have the right to (i) keep in place and use or (ii)
remove and store, at Tenant’s expense, all of the furniture, trade fixtures,
equipment and other personal property in the Premises, including that which is
owned by or leased to Tenant at all times before any foreclosure thereon by
Landlord or repossession thereof by any lessor thereof or third party having a
lien thereon.  Landlord may relinquish possession of all or any portion of such
furniture, trade fixtures, equipment and other property to any person (a
“Claimant”) who presents to Landlord a copy of any instrument represented by
Claimant to have been executed by Tenant (or any predecessor of Tenant) granting
Claimant the right under various circumstances to take possession of such
furniture, trade fixtures, equipment or other property, without the necessity on
the part of Landlord to inquire into the authenticity or legality of the
instrument.  Landlord may, at its option and without prejudice to or waiver of
any rights it may have, (a) escort Tenant to the Premises to retrieve any
personal belongings of Tenant and/or its employees not covered by the Landlord’s
statutory lien or the security interest described in Section 27 or (b) obtain a
list from Tenant of the personal property of Tenant and/or its employees that is
not covered by the Landlord’s statutory lien or the security interest described
in Section 27, and make such property available to Tenant and/or Tenant’s
employees; however, Tenant first shall pay in cash all costs and estimated
expenses to be incurred in connection with the removal of such property and
making it available.  The rights of Landlord herein stated in this Section 20
are cumulative and in addition to any and all other rights that Landlord has or
may hereafter have at law or in equity, and Tenant hereby agrees that the rights
herein granted Landlord are commercially reasonable.








17




--------------------------------------------------------------------------------










20.3

Landlord’s Recapture Right.  After Tenant’s vacation of all or a substantial
part of the Premises and a resulting Event of Default under Section 19.3,
Landlord shall have the option (without limiting Landlord’s other rights under
this Lease) of terminating this Lease upon written notice to the Tenant.  If
Landlord terminates this Lease as to all or any portion of the Premises, then
this Lease shall cease for such portion of the Premises and Tenant shall pay to
Landlord all Rent accrued through the cancellation date relating to the portion
of the Premises covered by the Landlord’s termination.  Thereafter, Landlord’s
termination will be without liability to Tenant.

20.4

Late Fee.  If any Rent or other payment required of Tenant under this Lease is
not paid when due, Landlord may charge Tenant, and Tenant shall pay upon demand
a fee equal to five percent of the delinquent payment to reimburse Landlord for
its cost and inconvenience incurred as a consequence of Tenant’s delinquency.
 All such fees shall be Additional Rent.

20.5

Interest.  Tenant shall pay interest on all past-due amounts from the date due
until paid at the annual rate of twelve percent (12%).

21.

LANDLORD’S DEFAULT AND LIMITATIONS OF LIABILITY.

21.1

DEFAULTS BY LANDLORD.  If Landlord fails to perform any of its obligations
hereunder within thirty (30) days after written notice from Tenant specifying
such failure (or such longer period as may be reasonably required provided that
Landlord continuously uses commercially reasonable efforts to cure), Tenant’s
exclusive and sole remedy shall be an action for damages.  Tenant is granted no
contractual right of termination by the Lease, except to the extent and only to
the extent set forth in Section 11.1 and 16.

21.2

LIMITATIONS ON LANDLORD’S LIABILITY.  THE LIABILITY OF LANDLORD TO A TENANT
PARTY FOR ANY DEFAULT BY LANDLORD SHALL BE LIMITED TO ACTUAL AND DIRECT DAMAGES.
 IN NO EVENT SHALL LANDLORD BE LIABLE TO A TENANT PARTY FOR CONSEQUENTIAL,
INDIRECT, PUNITIVE, SPECIAL, OR SIMILAR DAMAGES BY REASON OF A FAILURE TO
PERFORM (OR A DEFAULT) BY LANDLORD HEREUNDER OR OTHERWISE.  EXCEPT FOR CLAIMS
WHICH MAY BE COVERED BY INSURANCE, IF A TENANT PARTY SHALL RECOVER A MONEY
JUDGMENT AGAINST LANDLORD, THE TENANT PARTY AGREES THAT SUCH MONEY JUDGMENT
SHALL BE SATISFIED SOLELY BY LANDLORD’S INTEREST IN THE PREMISES AND BUILDING
(ALONG WITH CONDEMNATION AWARDS, INSURANCE PROCEEDS, AND RENTAL INCOME RELATING
THERETO), AS THE SAME MAY THEN BE ENCUMBERED, AND LANDLORD, ITS AFFILIATES,
PARTNERS, OFFICERS, DIRECTORS, SHAREHOLDERS, AND EMPLOYEES SHALL NOT BE LIABLE
OTHERWISE FOR ANY OTHER CLAIM ARISING OUT OF OR RELATING TO THIS LEASE.
 LANDLORD SHALL NOT BE LIABLE TO A TENANT PARTY FOR ANY CLAIMS, ACTIONS,
DEMANDS, COSTS, EXPENSES, DAMAGE, OR LIABILITY OF ANY KIND ARISING FROM THE USE,
OCCUPANCY OR ENJOYMENT OF THE PREMISES BY A TENANT PARTY AS A RESULT OF ANY LOSS
OF OR DAMAGE TO PROPERTY OF TENANT OR OF OTHERS LOCATED IN THE PREMISES OR THE
BUILDING BY REASON OF THEFT OR BURGLARY.

21.3

Examination of Lease; No Contract Until Execution by Parties.  Submission by
Landlord of this instrument to Tenant for examination or signature does not
constitute a reservation of or option for lease.  This Lease will be effective
as a lease or otherwise only upon execution by both Landlord and Tenant.  If
Tenant is a corporation (including any form of professional association),
limited liability company, partnership (general or limited), or other form of
organization other than an individual, then each individual executing this Lease
on behalf of Tenant hereby covenants, warrants and represents: (1) that such
individual is duly authorized to execute and deliver this Lease on behalf of
Tenant in accordance with the organizational documents of Tenant; (2) that this
Lease is binding upon Tenant; (3) that Tenant is duly organized and legally
existing in the state of its organization, and is qualified to do business in
the State of Texas: (4) that upon request, Tenant will provide Landlord with
true and correct copies of all organizational documents of Tenant, and any
amendments thereto; and (5) that the execution and delivery of this Lease by
Tenant will not result in any breach of, or constitute a default under, any
mortgage, deed of trust, lease, loan, credit agreement, partnership agreement or
other contract or instrument to which Tenant is a party or by which Tenant may
be bound.  If Tenant is a form of organization other than an individual, Tenant
will, prior to the Commencement Date, deliver to Landlord written documentation
reasonably satisfactory to Landlord evidencing the authority of an authorized
representative of Tenant to enter into the Lease and bind Tenant to all of the
obligations of Tenant under the Lease.








18




--------------------------------------------------------------------------------










22.

MORTGAGES.

22.1

Lease Subordinate to Mortgage.  This Lease shall be subordinate to any deed of
trust, mortgage or other security instrument (a “Mortgage”), and any ground
lease, master lease, or primary lease (a “Primary Lease”) that now or hereafter
covers any portion of the Premises (the mortgagee under any Mortgage or the
lessor under any Primary Lease is referred to herein as “Landlord’s Mortgagee”),
and to increases, renewals, modifications, consolidations, replacements, and
extensions thereof.  However, any Landlord’s Mortgagee may elect to subordinate
its Mortgage or Primary Lease (as the case may be) to this Lease by delivering
written notice thereof to Tenant.  The provisions of this Section 22 shall be
self-operative, and no further instrument shall be required to effect such
subordination; however, Tenant shall from time to time within ten (10) days
after request therefor, execute any instruments that may be required by any
Landlord’s Mortgagee to evidence the subordination of this Lease to any such
Mortgage or Primary Lease.  If Tenant fails to execute the same within such ten
(10) day period, Landlord may execute the same as attorney-in-fact for Tenant,
and Tenant’s failure to execute such instruments shall immediately constitute an
Event of Default under Section 19.5, and in addition to Landlord’s other
available remedies, Tenant shall pay Landlord a late fee of Five Hundred Dollars
($500.00) per day for each day such instruments are not returned past the ten
(10) day period.  Furthermore, Tenant shall be liable to Landlord for any and
all damages caused by Tenant’s delinquency which results in delays to the
closing of such mortgage or other financing activity.

22.2

Attornment.  Tenant shall attorn to any party succeeding to Landlord’s interest
in the Premises, whether by purchase, foreclosure, deed in lieu of foreclosure,
power of sale, termination of lease, or otherwise, upon such party’s request,
and shall execute such agreements confirming such attornment as such party may
reasonably request.  Tenant shall not seek to enforce any remedy it may have for
any default on the part of Landlord without first giving written notice by
certified mail, return receipt requested, specifying the default in reasonable
detail to any Landlord’s Mortgagee whose address has been given to Tenant, and
affording such Landlord’s Mortgagee a reasonable opportunity to perform
Landlord’s obligations hereunder.

22.3

No Landlord’s Mortgagee’s Liability.  Notwithstanding any such attornment or
subordination of a Mortgage or Primary Lease to this Lease, the Landlord’s
Mortgagee shall not be liable for any acts of any previous landlord, shall not
be obligated to install the Initial Improvements, and shall not be bound by any
amendment to which it did not consent in writing nor any payment of Rent made
more than one month in advance.

22.4

Estoppel Certificate.  Upon request, Tenant shall deliver to Landlord evidence
reasonably satisfactory to Landlord that Tenant has performed its obligations
under this Lease (including evidence of the payment of the Security Deposit),
and an estoppel certificate stating that this Lease is in full effect, the date
to which Rent has been paid, the unexpired Term and such other factual matters
pertaining to this Lease as may be requested by Landlord.  Tenant’s obligation
to furnish the above-described items in a timely fashion is a material
inducement for Landlord’s execution of this Lease.  If Tenant fails to execute
any such estoppel certificate within such ten (10) day period, Landlord may do
so as attorney-in-fact for Tenant, and Tenant’s failure to execute any such
estoppel certificate shall immediately constitute an Event of Default under
Section 19.5, and in addition to Landlord’s other available remedies, Tenant
shall pay Landlord a late fee of One Hundred Dollars ($100.00) per day for each
day such estoppel certificate is not returned past the ten (10) day period.
 Furthermore, Tenant shall be liable to Landlord for any and all damages caused
by Tenant’s delinquency which results from Tenant’s failure to execute such
estoppel certificate.

23.

ENCUMBRANCES.

23.1

No Liens.  Tenant has no authority, express or implied, to create or place any
lien or encumbrance of any kind or nature whatsoever upon, or in any manner to
bind Landlord’s property or the interest of Landlord or Tenant in the Premises
or to charge the rent for any claim in favor of any person dealing with Tenant,
including those who may furnish materials or perform labor for any construction
or repairs.  Tenant shall timely pay or cause to be paid all sums due for any
labor performed or materials furnished in connection with any work performed on
the Premises by or at the request of Tenant.  Notwithstanding the foregoing,
Tenant shall give Landlord immediate written notice of the placing of any lien
or encumbrance against the Premises, Building or Land.








19




--------------------------------------------------------------------------------










23.2

Landlord’s Rights.  In the event that Tenant shall not, within ten (10) days
following notification to Tenant of the imposition of any such lien, cause the
same to be released of record by payment or the posting of a bond in amount,
form and substance acceptable to Landlord, Landlord shall have, in addition to
all other remedies provided herein and by law, the right but not the obligation,
to cause the same to be released by such means as it shall deem proper,
including payment of or defense against the claim giving rise to such lien.
 Nothing in this Lease shall be deemed or construed in any way as constituting
the consent or request of Landlord, express or implied, by inference or
otherwise, to any contractor, subcontractor, laborer or materialman for the
performance of any labor or the furnishing of any materials for any specific
improvement, alteration or repair of or to the Building or the Premises or any
part thereof, nor as giving Tenant any right, power or authority to contract for
or permit the rendering of any services or the furnishing of any materials that
would give rise to the filing of any mechanic’s or other liens against the
interest of Landlord in the Building, Land or the Premises.  Nothing in this
Section 23 modifies an Event of Default under Section 19.4 herein.

24.

LANDLORD’S LIEN.  THE TERMS AND CONDITIONS OF THIS SECTION 24 SHALL NOT BE
EFFECTIVE UNTIL SUCH TIME AS TENANT HAS BECOME IN DEFAULT OF ANY TERM OR
CONDITION OF THIS LEASE BEYOND ANY APPLICABLE NOTICE AND CURE PERIOD.  In
addition to the statutory landlord’s lien, Tenant grants to Landlord, to secure
performance of Tenant’s obligations hereunder, a security interest in all goods,
inventory, equipment, trade fixtures, furniture, improvements, fixtures, chattel
paper, accounts, and general intangibles, and other personal property of Tenant
now or hereafter situated on or relating to Tenant’s use of the Premises, and
all proceeds therefrom (the “Collateral”), and the Collateral shall not be
removed from the Premises without the consent of Landlord until all obligations
of Tenant have been fully performed.  Upon the occurrence of an Event of
Default, Landlord may, in addition to all other remedies, without notice or
demand except as provided below, exercise the rights afforded a secured party
under the Uniform Commercial Code of the State in which the Building is located
(the “UCC”).  In connection with any public or private sale under the UCC,
Landlord shall give Tenant five (5) days prior written notice of the time and
place of any public sale of the Collateral or of the time after which any
private sale or other intended disposition thereof is to be made, which is
agreed to be a reasonable notice of such sale or other disposition.  Tenant
grants to Landlord a power of attorney to execute and file any financing
statement or other instrument necessary to perfect Landlord’s security interest
under this Section 27, which power is coupled with an interest and is
irrevocable during the Term.  Landlord may also file a copy of this Lease or as
a financing statement to perfect its security interest in the Collateral.

25.

NOTICES.  Each provision of this instrument or of any applicable Laws and other
requirements with reference to the sending, mailing or delivering of notice or
the making of any payment hereunder shall be deemed to be complied with, when
and if, the following steps are taken:

(i)

All Rent shall be payable to Landlord at the address for Landlord set forth
above or at such other address as Landlord may specify from time to time by
written notice delivered in accordance herewith.  Tenant’s obligation to pay
Rent shall not be deemed satisfied until such Rent has been actually received by
Landlord.

(ii)

All payments required to be made by Landlord to Tenant hereunder shall be
payable to Tenant at the address set forth above, or at such other address
within the continental United States as Tenant may specify from time to time by
written notice delivered in accordance herewith.

Any written notice or document required or permitted to be delivered hereunder
shall be deemed to be delivered upon the earlier to occur of (1) tender of
delivery (in the case of a hand-delivered notice), (2) deposit in the United
States Mail, postage prepaid, Certified Mail, or (3) receipt by facsimile
transmission followed by a confirmatory letter, in each case, addressed to the
parties hereto at the respective addresses set out below, or at such other
address as they have theretofore specified by written notice delivered in
accordance herewith.  If Landlord has attempted to deliver notice to Tenant at
Tenant’s address reflected on Landlord’s books but such notice was returned or
acceptance thereof was refused, then Landlord may post such notice in or on the
Premises, which notice shall be deemed delivered to Tenant upon the posting
thereof If and when included within the term “Tenant,” as used in this
instrument, there is more than one person, firm or corporation, all shall
jointly arrange among themselves for their joint execution of a notice
specifying an individual at a specific address within the continental United
States for the receipt of notices and payments to Tenant.  All parties included
within the terms “Landlord” and “Tenant,” respectively, shall be bound by
notices given in accordance with the provisions of this Section to the same
effect as if each had received such notice.








20




--------------------------------------------------------------------------------










26.

HAZARDOUS WASTE

26.1

Definitions.  For purposes of this Lease, “Hazardous or Toxic Materials” shall
mean all materials, substances, wastes and chemicals classified, defined, listed
or regulated as, or containing, a “hazardous substance,” “hazardous waste,”
“toxic substance.” “pollutant,” “contaminant,” “oil,” “hazardous material.”
solid waste,” and/or “regulated substance” under any Environmental Law.  As used
herein, the term “Environmental Laws” shall mean any and all statutes, rules,
regulations, ordinances, orders, permits, licenses, and other applicable legal
requirements, relating directly or indirectly to human health or safety or the
environment, or the presence, handling, treatment, storage, disposal, recycling,
reporting, remediation, investigation, or monitoring of hazardous or toxic
materials.

26.2

Prohibited Uses.  Tenant shall not incorporate into, use, release, conduct any
activity that will produce, or otherwise place or dispose of at, in, under or
near the Premises, the Building or the Land any Hazardous or Toxic Materials.
 Tenant shall not (1) occupy or use the Premises, nor permit any portion of the
Premises to be occupied or used (i) except in compliance with all Laws,
ordinances, governmental or municipal regulations, and orders, including without
limitation Environmental Laws, or (ii) in a manner which may be dangerous to
life, limb or property; (2) cause or permit anything to be done which would in
any way increase the rate of fire, liability, or any other insurance coverage on
the Premises, the Building, or its contents; (3) use the Premises or any portion
as a landfill or dump; (4) install any underground tanks of any kind; (5) permit
any Hazardous or Toxic Materials to be brought onto the Premises except as
permitted by Section 26.3 below; or (6) allow any surface or subsurface
conditions to exist or come into existence that constitute or may, with the
passes of time constitute a public or private nuisance.

26.3

Permissive Uses.  Tenant may use and temporarily store cleaning and office
supplies used in the ordinary course of Tenant’s business and then only if (1)
such materials are in small quantities, properly labeled and contained, (2)
notice of and a copy of the current material safety data sheet is first
delivered to, and written consent is obtained from, Landlord for each such
Hazardous or Toxic Material and (3) such materials are used transported, stored,
handled and disposed of off-site at properly authorized facilities in accordance
with the highest accepted industry standards for safety, storage, use and
disposal and in accordance with all applicable governmental laws, rules and
regulations, including without limitations, all Environmental Laws, as defined
below.

26.4

Landlord’s Rights.  Landlord shall have the right to periodically inspect, take
samples for testing and otherwise investigate the Premises for the presence of
Hazardous or Toxic Materials.

26.5

Tenant’s Obligations.  If Tenant ever has knowledge of the presence in the
Premises or the Building or the Land of Hazardous or Toxic Materials which
affect the Premises, Tenant shall notify Landlord thereof in writing promptly
after obtaining such knowledge.  If at any time during or after the term, the
Premises, Land or Building are found to have Hazardous or Toxic Materials in, on
or under them, except for such conditions that were present prior to the
Commencement Date of the Lease, then Tenant shall promptly, diligently, and
expeditiously investigate, clean up, remove and dispose of the material causing
the violation, in compliance with all applicable governmental standards, Laws,
rules and regulations, including without limitation, applicable Environmental
Laws and the then prevalent industry practice and standards, and Tenant shall
repair any damage to the Premises or the Building or the Land as soon as
practicable.  Tenant shall notify Landlord in advance of its method, time and
procedure for any investigation, remediation or monitoring of Hazardous or Toxic
materials, and Landlord shall have the right to require reasonable changes in
such method, time or procedure as Landlord considers appropriate to prevent
interference with any use, occupancy, care, appearance or maintenance of the
Land or the Building, or the Premises or the rights of other tenants or to
require the same to be done after normal business hours.  Under no circumstances
shall any remediation by Tenant leave any Hazardous or Toxic Materials at, in,
or under the Premises, the Land, or the Building without first obtaining the
prior written consent of Landlord.

26.6

Landlord’s Rights.  Notwithstanding the foregoing, Landlord shall have the
right, but not the obligation, to perform the work described in Section 26.5 and
all costs and expenses associated therewith shall be due and payable by Tenant
upon demand.








21




--------------------------------------------------------------------------------










26.7

Tenant’s Representation.  Tenant represents to Landlord that, except as has been
disclosed to Landlord in writing, Tenant nor any of its owners, partners,
managers, members, shareholders, or venturers have never been cited for or
convicted of any violations under applicable Laws, rules or regulations,
including without limitation, Environmental Laws.  Tenant has completed the
Hazardous Materials Disclosure Certificate that is attached hereto as Exhibit F.

26.7

TENANT’S INDEMNITY.  TENANT AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS THE
INDEMNIFIED PARTIES FROM AND AGAINST ALL OBLIGATIONS (INCLUDING REMOVAL AND
REMEDIAL ACTIONS), LOSSES, CLAIMS, SUITS, JUDGMENTS, LIABILITIES (INCLUDING
WITHOUT LIMITATION STRICT LIABILITIES), PENALTIES, DAMAGES COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ AND CONSULTANTS’ FEES AND EXPENSES) OF ANY KIND OR NATURE
WHATSOEVER THAT MAY AT ANY TIME BE INCURRED BY, IMPOSED ON OR ASSERTED AGAINST
THE INDEMNIFIED PARTIES DIRECTLY OR INDIRECTLY, BASED ON, OR ARISING OUT OF OR
RESULTING FROM (1) THE ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS OR
TOXIC MATERIALS ON, AT, IN, UNDER FROM OR NEAR THE PREMISES, THE BUILDING, OR
THE LAND WHICH IS CAUSED OR PERMITTED BY A TENANT PARTY OR AT THE DIRECTION OR
PERMISSION OF A TENANT PARTY AND/OR (2) OPERATION OR USE OF THE PREMISES AND/OR
(3) NON-COMPLIANCE WITH ENVIRONMENTAL LAWS, OR THE CONDUCT OF OBLIGATIONS
HEREUNDER, BY A TENANT PARTY, OR AT THE DIRECTION OR PERMISSION OF A TENANT
PARTY, (4) THE DIMINUTION OF PROPERTY VALUE AND THE RESULTING EFFECTS UPON
LANDLORD’S TITLE TO THE PREMISES, THE BUILDING AND THE LAND CAUSED BY, OR
ALLEGED TO BE CAUSED BY MI ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS OR
TOXIC MATERIALS ON, AT, IN, UNDER, FROM OR NEAR THE PREMISES, THE BUILDING, OR
THE LAND WHICH IS CAUSED OR PERMITTED BY A TENANT PARTY OR AT THE DIRECTION OR
PERMISSION OF A TENANT PARTY, AND IN EACH CASE UNDER EITHER (1), (2), (3) OR (4)
REGARDLESS OF WHETHER ATTRIBUTABLE IN WHOLE OR IN PART TO ANY OF THE INDEMNIFIED
PARTIES’ SOLE, CONTRIBUTORY, COMPARATIVE, ACTIVE OR PASSIVE NEGLIGENCE OR STRICT
LIABILITY.

26.8

Survival.  The provisions of this Section 26 shall survive the Expiration Date
or earlier termination of this Lease.

27.

MISCELLANEOUS.

27.1

Laws; Affiliate; Tenant Party.  Words of any gender used in this Lease shall
include any other gender, and words in the singular shall include the plural,
unless the context otherwise requires.  The captions inserted in this Lease are
for convenience only and in no way affect the interpretation of this Lease.  The
following terms shall have the following meanings: “Laws” shall mean all
federal, state, and local laws, zoning ordinances, municipal regulations, rules,
and regulations; all court orders, governmental directives, and governmental
orders, all Environmental Laws (as defined below), all applicable laws,
regulations and building codes governing nondiscrimination accommodations and
commercial facilities, and all restrictive covenants affecting the Property, and
“Law” shall mean any of the foregoing; “Affiliate shall mean any person or
entity which, directly or indirectly, controls, is controlled by, or is under
common control with the party in question; “Tenant Party” or collectively the
“Tenant Parties” shall include Tenant, any assignees claiming by, through, or
under Tenant, any subtenants claiming by, through, or under Tenant, and any of
their respective agents, contractors, employees, and invitees; and “Indemnified
Parties” shall include Landlord, its successors, assigns, agents, employees,
contractors, Property Manager, partners, directors, officers and affiliates.

27.2

Joint and Several Liability.  If there is more than one Tenant, then the
obligations hereunder imposed upon Tenant shall be joint and several, whether or
not Tenant’s obligations arise during the Original Term of this Lease, during
any renewal or extension, or a holdover term or thereafter.  If there is a
Guarantor of Tenant’s obligations hereunder, then the obligations hereunder
imposed upon Tenant shall be the joint and several obligations of Tenant and
such Guarantor, and Landlord need not first proceed against Tenant before
proceeding against such Guarantor nor shall any such Guarantor be released from
its Guaranty for any reason whatsoever.








22




--------------------------------------------------------------------------------










27.3

Landlord’s Assignment.  Landlord may transfer and assign, in whole or in part,
its rights and obligations in the Building, Land, or Premises that are the
subject to this Lease, in which case Landlord shall have no further liability
hereunder, provided that such transferee assumed the obligations.

27.4

Authority of Tenant.  Tenant shall furnish to Landlord, promptly upon demand, a
corporate resolution, proof of due authorization by partners, or other
appropriate documentation evidencing the due authorization of such party to
enter into this Lease.  Tenant and each person signing this Lease on behalf of
Tenant represents to Landlord as follows: Tenant and its general partners and
managing members, if applicable, are each duly organized and legally existing
under the laws of the state of its incorporation and are duly qualified to do
business in the state where the Building is located.  Tenant and its general
partners and managing members, if applicable, each have all requisite power and
all governmental certificates of authority, licenses, permits, qualifications
and other documentation to lease the Premises and to carry on its business as
now conducted and as contemplated to conducted.  Each person signing on behalf
of Tenant is authorized to do so.

27.5

Force Majeure.  Whenever a period of time is herein prescribed for action to be
taken by Landlord or Tenant, the party taking the action shall not be liable or
responsible for, and there shall be excluded from the computation of any such
period of time, any delays due to strikes, riots, acts of God, shortages of
labor or materials, war, governmental actions or inactions or laws, regulations,
or restrictions, or any other causes of any kind whatsoever which are beyond the
control of such acting party; provided, however, in no event shall the foregoing
apply to the financial obligations of Tenant under this Lease, including,
without limitation, Tenants obligation to promptly pay Base Rent, Additional
Rent, reimbursements or any other amount payable to Landlord as well as Tenant’s
obligation to maintain insurance hereunder.

27.6

Certificate of Occupancy; Financial Statements.  Prior to Tenant’s occupancy of
the Premises, Tenant shall obtain and deliver to Landlord a Certificate of
Occupancy for the Premises from the appropriate governmental authority.  Tenant
shall, from time to time, within ten (10) days after request of Landlord,
deliver to the Landlord or Landlord’s designee, a certificate of occupancy for
the Premises, audited financial statements (or, if audited financial statements
are not available, financial statements certified by an officer as true,
accurate and complete) for itself and any Guarantor of its obligations
hereunder.  Such financial statements will only be requested for legitimate
business purposes and will not be requested more than once during any calendar
year.

27.7

Entire Agreement.  This Lease constitutes the entire agreement of the Landlord
and Tenant with respect to the subject matter of this Lease, and contains all of
the covenants and agreements of Landlord and Tenant with respect thereto.
 Landlord and Tenant each acknowledge that no representations, inducements,
promises or agreements, oral or written, have been made by Landlord or Tenant or
anyone acting on behalf of Landlord or Tenant, which are not contained herein,
and any prior agreements, promises, negotiations, or representations not
expressly set forth in this Lease are of no effect.  This Lease may not be
altered, changed or amended except by an instrument in writing signed by both
parties hereto.

27.8

Survival of Tenant’s Indemnities and Obligations.  Each indemnity agreement and
hold harmless agreement contained herein shall survive the expiration or
termination of the Lease.  Additionally, all obligations of Tenant hereunder not
fully performed by the end of the Term shall survive, including, without
limitation, all payment obligations with respect to Taxes and insurance and all
obligations concerning the condition and repair of the Premises.








23




--------------------------------------------------------------------------------










27.9

Relocation.  Landlord may at any time during the Term, but on no more than one
(1) occasion during the Term and upon sixty (60) days’ prior written notice to
Tenant, at Landlord’s expense, relocate Tenant to another space in the Building
(the “New Premises”), which is approximately the same dimensions and size and is
improved in such a manner so that the New Premises shall be comparable to the
Premises: however, if Landlord exercises Landlord’s election to relocate Tenant
to the New Premises, then Tenant shall not be required to pay a higher Base Rent
for the New Premises.  Landlord shall pay all reasonable costs associated with
such relocation, including the costs of moving, wiring/cabling improving the New
Premises to at least the same condition to the original Premises, and business
cards and stationery rendered useless.  Nothing herein contained shall relieve
Tenant, or imply that Tenant is relieved, of the liability for or obligation to
pay any Additional Rent due by reason of any of the other provisions of this
Lease, which provisions shall be applied to the New Premises.  Landlord’s
election to relocate Tenant shall not terminate this Lease or release Tenant, in
whole or in part, from Tenant’s obligation to perform its obligations hereunder
for the full Term.  If any such relocation occurs, this Lease shall continue in
full force with no change in the terms or conditions hereof other than (1) the
substitution of the New Premises for the Premises specified in Section 1, and
(2) if the size of the New Premises differs from the Premises, the Proportionate
Share shall be adjusted.  Upon request from Landlord, Tenant shall execute an
amendment to this Lease reflecting such changes.

27.10

Severability.  If any provision of this Lease is illegal, invalid or
unenforceable, then the remainder of this Lease shall not be affected thereby.

27.11

Brokerage Commissions.  Landlord and Tenant each warrant to the other that they
have not dealt with any broker or agent other than the Brokers identified above
and that they know of no broker or agent who are or might be entitled to a
commission in connection with this Lease.  TENANT AND LANDLORD SHALL EACH
INDEMNIFY THE OTHER AGAINST ALL COSTS, ATTORNEYS’ FEES, AND OTHER LIABILITIES
FOR COMMISSIONS OR OTHER COMPENSATION CLAIMED BY ANY BROKER OR AGENT CLAIMING
THE SAME BY, THROUGH, OR UNDER TENANT OR LANDLORD, RESPECTIVELY.

27.12

Confidentiality.  The terms and conditions of this Lease are confidential and
Tenant shall not disclose the terms of this Lease to any third party except as
may be required by Law or to enforce its rights hereunder.

27.13

Time.  Time is of the essence in this Lease and in each and all of the
provisions hereof.  Whenever a period of days is specified in this Lease, such
period shall refer to calendar days unless otherwise expressly stated in this
Lease.

27.14

Attorneys’ Fees.  In the event of the filing of any legal action or proceeding
brought by either party against the other arising out of this Lease, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs incurred in such action (including, without limitation, all costs of
appeal) and such amount shall be included in any judgment rendered in such
proceeding.

27.15

Choice of Law and Exclusive Venue.  THIS LEASE SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT AS SUCH LAWS ARE
PREEMPTED BY APPLICABLE FEDERAL LAW, WITHOUT REGARD TO ANY CONFLICT OF LAWS RULE
OR PRINCIPLE WHICH MIGHT REFER THE CONSTRUCTION OR ENFORCEMENT OF THIS LEASE TO
THE LAWS OF ANOTHER JURISDICTION.  JURISDICTION AND VENUE FOR ANY ACTION
HEREUNDER SHALL BE EXCLUSIVELY IN DALLAS, DALLAS COUNTY, TEXAS EITHER IN TEXAS
STATE DISTRICT COURT OR IN FEDERAL DISTRICT COURT, NORTHERN DISTRICT OF TEXAS,
DALLAS DIVISION.

27.16

Waiver of Right to Trial By Jury.  TENANT AND LANDLORD EACH: (1) AGREE NOT TO
ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS LEASE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS TENANT AND LANDLORD THAT CAN BE TRIED BY A
JURY; AND (2) WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE
EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH
THE BENEFIT OF COMPETENT LEGAL COUNSEL.








24




--------------------------------------------------------------------------------










27.17

Waiver of Right to File Tax Protest.  WITH RESPECT TO THE BUILDING OR ANY
PORTION THEREOF, TENANT HEREBY WAIVES ALL RIGHTS UNDER SECTIONS 41.413 AND
42.015 OF THE TEXAS TAX CODE OR ANY SIMILAR OR CORRESPONDING LAW: (1) TO PROTEST
A DETERMINATION OF APPRAISED VALUE OR TO APPEAL AN ORDER DETERMINING A PROTEST;
AND (2) TO RECEIVE NOTICES OF REAPPRAISALS.

27.18

TENANT’S ACKNOWLEDGEMENTS.  TENANT ACKNOWLEDGES THAT (1) IT HAS INSPECTED AND
ACCEPTS THE PREMISES IN AN “AS-IS, WHERE IS” WITH ALL FAULTS CONDITION, (2) THE
BUILDINGS AND IMPROVEMENTS COMPRISING THE SAME ARE SUITABLE FOR THE PURPOSE FOR
WHICH THE PREMISES ARE LEASED AND LANDLORD HAS MADE NO WARRANTY, REPRESENTATION,
COVENANT, OR AGREEMENT WITH RESPECT TO THE MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE OF THE PREMISES, (3) THE PREMISES ARE IN GOOD AND
SATISFACTORY CONDITION, (4) NO REPRESENTATIONS AS TO THE REPAIR OF THE PREMISES,
NOR PROMISES (EXPRESS OR IMPLIED) TO ALTER, REMODEL OR IMPROVE THE BUILDING OR
PREMISES OR ANY OTHER PART OF THE LAND HAVE BEEN MADE BY LANDLORD (UNLESS AND
EXCEPT AS MAY BE SET FORTH IN EXHIBIT B ATTACHED TO THIS LEASE, IF ONE SHALL BE
ATTACHED, OR AS IS OTHERWISE EXPRESSLY SET FORTH IN THIS LEASE), (5) THERE ARE
NO REPRESENTATIONS OR WARRANTIES, EXPRESSED, IMPLIED OR STATUTORY, THAT EXTEND
BEYOND THE DESCRIPTION OF THE PREMISES, AND (6) NO RIGHTS, EASEMENTS OR LICENSES
ARE ACQUIRED BY TENANT BY IMPLICATION OR OTHERWISE, EXCEPT AS EXPRESSLY SET
FORTH IN THIS LEASE.

27.19

WAIVER.  TENANT WAIVES ITS RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES — CONSUMER
PROTECTION ACT, SECTION 17.41, ET. SEQ., BUSINESS CODE, A LAW THAT GIVES
CONSUMERS SPECIAL RIGHTS AND PROTECTIONS, AFTER CONSULTATION WITH AN ATTORNEY OF
TENANT’S OWN SELECTION, TENANT VOLUNTARILY CONSENTS TO THIS WAIVER.

27.20

OFAC Compliance.

(a)

Tenant represents and warrants that:

(1)

To the best of Tenant’s knowledge, after reasonable inquiry, Tenant and each
person or entity owning an interest in Tenant is:

(i)

not currently identified on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control, Department of
the Treasury (“OFAC”) and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute, executive order or regulation
(collectively, the “List”), and;

(ii)

is not a person or entity with whom a citizen of the United States is prohibited
to engage in transactions by any trade embargo, economic sanction, or other
prohibition of United States law, regulation, or Executive Order of the
President of the United States;

(2)

None of the funds or other assets of Tenant constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined);

(3)

No Embargoed Person has any interest of any nature whatsoever in Tenant (whether
directly or indirectly);








25




--------------------------------------------------------------------------------










(4)

None of the funds of Tenant have been derived from any unlawful activity with
the result that the investment in Tenant is prohibited by law or that the Lease
is in violation of law, and;

(5)

Tenant has implemented procedures, and will consistently apply those procedures
to ensure the foregoing representations and warranties remain true and correct
at all times.

(b)

Tenant covenants and agrees:

(1)

To comply with all requirements of law relating to money laundering,
anti-terrorism, trade embargos and economic sanctions, now or hereafter in
effect;

(2)

To immediately notify Landlord in writing if any of the representations,
warranties or covenants set forth in this paragraph or the preceding paragraph
are no longer true or have been breached or if Tenant has a reasonable basis to
believe that they may no longer be true or have been breached;

(3)

To not knowingly use funds from any “Prohibited Person” (as such term is defined
in the September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
to make any payment due to Landlord under the Lease, and

(4)

At the request of Landlord, to provide such information as may be requested by
Landlord to determine Tenant’s compliance with the terms hereof.

(c)

Tenant hereby acknowledges and agrees that Tenant’s inclusion on the List at any
time during the Lease Term shall be a material default of the Lease.
 Notwithstanding anything herein to the contrary, Tenant shall not permit the
Premises or any portion thereof to be used or occupied by any person or entity
on the List or by any Embargoed Person (on a permanent, temporary or transient
basis), and any such use or occupancy of the Premises by any such person or
entity shall be a material default of the Lease.

(d)

Tenant shall also require and shall take reasonable measures to ensure
compliance with the requirement that no person who owns any other direct
interest in the Tenant is or shall be listed on any of the Lists or is an
Embargoed Person.  The term Embargoed Person means any person, entity or
government subject to trade restrictions under U.S. law, including but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701 et
seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Tenant is prohibited by law or Tenant is in violation of law
(“Embargoed Person”).  This Subsection (d) shall not apply to any person to the
extent that such person’s interest in the Tenant is through a U.S.
Publicly-Traded Entity.  As used in this Agreement, U.S. Publicly-Traded Entity
means a Person, other than an individual, whose securities are listed on a
national securities exchange, or quoted on an automated quotation system, in the
United States, or a wholly-owned subsidiary of such a person (“U.S.
Publicly-Traded Entity”).

27.21

National Electric Code.  At all times during the term of this Lease, Tenant
shall ensure that all wiring and cabling that it installs within the Premises or
Building complies with all provisions of local fire and safety codes, as well as
with the National Electric Code.  Further, upon the expiration or sooner
termination of the Term, Tenant shall remove all wiring and cabling within the
Premises and the Building (including the plenums, risers and rooftop) placed
there by or at the direction of Tenant, unless excused in writing by Landlord.
 Without limitation to the remedies available to Landlord in the event that
Tenant fails to comply with the terms and conditions of this subsection, Tenant
shall forfeit such sums from the Security Deposit (or otherwise pay to Landlord)
an amount that Landlord reasonably believes necessary for the removal and
disposal of any such wires and cabling.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








26




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this Lease as
of the day and year first above written.

LANDLORD:

CSHV TEXAS INDUSTRIAL, L.P.,

a Delaware limited partnership

By:

CSHV, LLC, a Delaware limited liability company,
its general partner

By:

CALIFORNIA STATE TEACHERS’ RETIREMENT
SYSTEM, its sole member

By:

PRINCIPAL REAL ESTATE INVESTORS, LLC,
a Delaware limited liability company,
its investment advisor




By:

/s/ Brian Sandfort

Name:

Brian Sandfort

Title:

Investment Director – Asset Management

 

July 01, 2005







By:

 

Name:

 

Title:

 







TENANT:

SOUTHERN IMAGING, INC.,

A TEXAS CORPORATION




By:

/s/ Arthur W. Thompson

Name:

Arthur W. Thompson

Title:

CEO














27




--------------------------------------------------------------------------------










RIDER TO LEASE
Additional Provisions

This Rider to Lease shall be attached to and is hereby incorporated into that
certain Commercial Lease Agreement dated June ___, 2005, by and between CSI-IV
Texas Industrial, L.P. (“Landlord”), and Southern Imaging, Inc. (“Tenant”).

Landlord and Tenant hereby agree that the following provisions are hereby added
to the Lease:

1.

Extension Options.  Provided that Tenant has not been in default beyond any
applicable notice and cure period, Tenant shall have the right and option to
renew this Lease for one (1) additional period of sixty (60) months under the
same terms and conditions as stated in the Lease, with the exceptions that
monthly rental for such renewal term shall be based on the then prevailing
market rental rate as reasonably determined by Landlord in good faith based on
then recent lease renewals within the Building or other surrounding buildings,
but in no event less than the rental in effect immediately prior to the
applicable renewal period.  Tenant may reject the extension option granted
herein within ten (10) days following Tenant’s receipt of Landlord’s
determination of the applicable prevailing market rental.  Each renewal option
shall be exercisable by Tenant, if at all, only by timely delivery to Landlord
of written notice of election on or before six (6) months prior to the
Expiration Date, but in no event sooner than twelve (12) months prior to the
Expiration Date.  The options herein granted shall be deemed to be personal to
Tenant, and if Tenant subleases any portion of the Premises or otherwise assigns
or transfers any interest thereof to another party (other than to an entity
affiliated with Tenant by common ownership and control), such option shall
lapse.

2.

First Right to Lease.  During the Lease term, Tenant shall have the one time
first right to lease, subject to any existing tenant’s renewal options or first
right to lease, any space that is horizontally adjacent to the Premises (“Offer
Space”) which Tenant desires to lease before Landlord leases such Offer Space to
a third party, subject to the following.  If Landlord desires to lease any
portion of the Offer Space to a specific prospective Tenant with which Landlord
is in active lease discussions, Landlord must notify Tenant (Landlord’s notice
being referred to herein as the “Offer Notice”).  The Offer Notice shall specify
all of the business terms of the proposed terms to such prospective Tenant.
 Tenant may, by written notice delivered to Landlord within five business (5)
days following the date of Tenant’s receipt of such Offer Notice (Tenant’s
notice being referred to herein as an “Election Notice”), elect to lease the
Offer Space identified in the Offer Notice upon the same terms and conditions as
set forth in such offer to such prospective Tenant.  If Tenant timely sends such
written notice to Landlord, Landlord and Tenant shall enter into an amendment to
this Lease for the purpose of adding such space to the terms of this Lease and
making any other adjustments which may be appropriate in connection therewith.
 If Tenant does not timely send Landlord Tenant’s Election Notice, Landlord
shall thereafter be entitled to lease such portion of the Offer Space upon the
terms set forth in the Offer Notice to the prospective Tenant set forth therein.

3.

Conflict.  In the event of any express conflict or inconsistency between the
terms of this Rider and the terms of the Lease, the terms of this Rider shall
control and govern.








28




--------------------------------------------------------------------------------










EXHIBIT A

(Premises and Building)

[FLOOR PLAN]




















































































































29




--------------------------------------------------------------------------------










EXHIBIT B

WORK LETTER

The terms used herein shall have the meanings ascribed to them in the Lease,
unless otherwise specifically stated herein.

1.

Defined Term.

1.01

Allowance.  The lesser of (a) One Hundred Eleven Thousand and Three Hundred
Twenty and No/100ths Dollars ($111,320.00), or (b) the actual cost of Landlord’s
Work.  Landlord’s standard construction management fee of five percent (5%) of
all hard and soft costs shall be deducted from the Allowance.  In addition,
after review and approval of Tenant’s financial statements, and if requested by
Tenant, Landlord will increase the Allowance by up to a maximum of Forty-One
Thousand Seven Hundred Forty-Five and No/100ths Dollars ($41,745.00) to be used
inside the Premises.  Such Excess Tenant Improvement Allowance will be amortized
at an interest rate of ten percent (10%) over the term of the Lease.

1.02

Space Plans.  Those certain space plans prepared by Gary Levy and dated
July ___, 2005, a copy of which is attached hereto as Exhibit B-1.

2.

Construction of the Premises.  Landlord and Tenant agree that their respective
rights and obligations in reference to the construction of the Premises shall be
as follows:

2.01

Preparation of Construction Documents.

(a)

Landlord shall cause to be prepared detailed architectural, mechanical and
engineering plans, including all dimensions and specifications for all work to
be performed by Landlord in the Premises, substantially in accordance with the
Space Plan (“Plans”).

(b)

Tenant shall cooperate as necessary in connection with the preparation of the
Plans, in a complete and timely manner, and without limiting the foregoing,
shall provide to Landlord all information as shall be required by Landlord’s
engineers to prepare mechanical plans pursuant to Section 1.02 hereof, which
information shall include, but not be limited to, the following:

(1)

any special floor-loading conditions which may exceed the structural weight
limits of the floor;

(2)

specifications of any heat emanating equipment to be installed by Tenant which
may require special air conditioning;

(3)

electrical specifications of any equipment that requires non-standard electrical
power outlets; and

(4)

complete specifications of any data-line wiring required, including cable
routing, conduit size, cable type and similar items.

(c)

The Plans shall be delivered to Tenant for its review and consideration as soon
as reasonably possible.  Tenant shall inform Landlord of any required changes as
soon as possible, but in no event later than five (5) business days following
Tenant’s receipt of the Plans.  Any change or modification of such date Plans
shall not be valid or binding unless consented to by Landlord in writing.

2.02

Landlord’s Work.  Landlord shall furnish and install substantially in accordance
with the Plans the materials and items described therein (“Landlord’s Work”).
 The Plans and Landlord’s Work shall be at Tenant’s sole cost and expense,
provided that Tenant shall be entitled to a credit against the cost of the Plans
and Landlord’s Work in an amount equal to the Allowance.  Unless otherwise
specifically stated herein or in the Plans, all materials shall be of Building
standard quality and color.  Landlord shall have Landlord’s Work triple-bid.








30




--------------------------------------------------------------------------------










2.03

Cost Estimate.  If Landlord determines that the cost of Landlord’s Work will
exceed the Allowance, then prior to commencement of Landlord’s Work, Landlord
will submit to Tenant a cost estimate for Landlord’s Work (“Cost Estimate”)
which Tenant shall approve or reject within five (5) days after receipt thereof.
 It is understood that the cost of Landlord’s Work shall include Landlord’s
construction supervision costs at fifteen percent (15%) of the actual hard
construction costs.  Tenant’s failure to reject the Cost Estimate within said
five (5) day period shall be deemed to be an acceptance thereof.  If Tenant
rejects the Cost Estimate, Tenant shall, together with such rejection, propose
such changes to the Plans as will cause the Cost Estimate to be acceptable.  If
the accepted Cost Estimate exceeds the Allowance, then Tenant shall pay to
Landlord the amount of such excess within ten (10) business days after receipt
by Tenant of a bill therefor, but in no event later than the Commencement Date.

2.04

Extra Work; Omissions.

(a)

Tenant may request substitutions, additional or extra work and/or materials over
and above Landlord’s Work (“Extra Work”) to be performed by Landlord, provided
that the Extra Work, in Landlord’s judgment, (I) shall not delay completion of
Landlord’s Work or the Commencement Date of the Lease: (2) shall be practicable
and consistent with existing physical conditions in the Building and any other
plans for the Building which have been filed with the appropriate municipality
or other governmental authorities having jurisdiction thereover; (3) shall not
impair Landlord’s ability to perform any of Landlord’s obligations hereunder or
under the Lease or any other lease of space in the Building; and (4) shall not
affect any portion of the Building other than the Premises.  All Extra Work
shall require the installation of new materials at least comparable to Building
standards and any substitution shall be of equal or greater quality than that
for which it is substituted.

(b)

In the event Tenant requests Landlord to perform Extra Work and if Landlord
accedes to such request, then and in that event, prior to commencing such Extra
Work, Landlord shall submit to Tenant a written estimate (“Estimate”) for said
Extra Work to be performed.  Within five (5) days after Landlord’s submission of
the Estimate, Tenant shall, in writing, either accept or reject the Estimate.
 Tenant’s failure either to accept or reject the Estimate within said five (5)
day period shall be deemed rejection thereof.  In the event that Tenant rejects
the Estimate or the Estimate is deemed rejected, Tenant shall within five (5)
days after such rejection propose to Landlord such necessary revisions of the
Plans so as to enable Landlord to proceed as though no such Extra Work had been
requested.  Should Tenant fail to submit such proposals regarding necessary
revisions of the Plans within said five (5) day period, Landlord, in its sole
discretion, may proceed to complete Landlord’s Work in accordance with the Plans
already submitted, with such variations as in Landlord’s sole discretion may be
necessary so as to eliminate the Extra Work.

(c)

Tenant may request the omission of an item of Landlord’s Work, provided that
such omission shall not delay the completion of Landlord’s Work and Landlord
thereafter shall not be obligated to install the same.  Credits for items
deleted or not installed shall be granted in amounts equal to credits obtainable
from subcontractors or materialmen.  In no event shall there be any cash
credits.

(d)

In the event Landlord performs Extra Work hereunder, Tenant shall pay to
Landlord, upon acceptance of the Estimate a sum equal to twenty percent (20%) of
the Estimate to the extent the Estimate together with the amount set forth in
the Cost Estimate exceeds the Allowance.  In the event of any such excess,
Tenant shall pay to Landlord such excess cost for the Extra Work within five (5)
days after receipt by Tenant of a bill therefor but in no event shall the entire
balance be paid later than the completion of the Extra Work.

3.

Punch List.  When Landlord is of the opinion that Landlord’s Work is complete,
then Landlord shall so notify Tenant.  Tenant agrees that upon such
notification, Tenant promptly (and not later than two (2) business days after
the date of Landlord’s said notice) will inspect the Premises and furnish to
Landlord a written statement that Landlord’s Work has been completed and are
complete as required by the provisions of this Exhibit and the Lease with the
exception of certain specified and enumerated items (hereinafter referred to as
the “Punch List”).  Tenant agrees that at the request of Landlord from time to
time thereafter, Tenant will promptly furnish to Landlord revised Punch Lists
reflecting any completion of any prior Punch List items.








31




--------------------------------------------------------------------------------










4.

Substantial Completion Date.  It is mutually agreed that if the Punch List or
any revised Punch List consists only of items which would not materially impair
Tenant’s use or occupancy of the Premises, then, in such event, Tenant will
acknowledge in writing that Landlord’s Work is complete and accept possession of
the Premises (“Substantial Completion Date” or “Date of Substantial
Completion”); provided, however, that such acknowledgment of acceptance shall
not relieve Landlord of its obligations to promptly complete all such Punch List
items.  Notwithstanding the foregoing, in no event shall Landlord be obligated
to repair latent defects, not originally listed on the Punch List, beyond a
period of six (6) months after the Substantial Completion Date, as defined
below.  Promptly after the Substantial Completion Date, the parties will execute
an instrument in the form attached hereto as Exhibit D, confirming the
Substantial Completion Date, the Commencement Date and the Expiration Date.

5.

Delay of Commencement Date.  Tenant will take possession of the Premises as of
and on the Commencement Date.  Landlord has not agreed or represented that the
Premises will be substantially ready for occupancy on a specific date.  This
Lease shall continue in full force and effect, and no liability shall arise
against Landlord, because of any delay in the completion of Landlord’s Work;
provided, however, that all Rent due hereunder shall abate on a per diem basis
and the Commencement Date shall be deferred until the Substantial Completion
Date.  Notwithstanding anything contained in this Work Letter to the contrary,
there shall be no abatement of Rent and no deferral of the Commencement Date if
Landlord’s Work is not substantially complete due to any special equipment,
fixtures or materials, changes, alterations or additions requested by Tenant or
the delay or failure of Tenant in supplying information or approving or
authorizing any applicable plans, specifications, estimates or other matters, or
any other act or omission of Tenant (“Tenant’s Delay”).  In the event the
Substantial Completion Date is delayed due to one or more Tenant Delays, then
the Substantial Completion Date shall be modified to be the earlier of the
Substantial Completion Date or the date Landlord’s Work would have been complete
but for any Tenant Delays and Monthly Base Rent and Adjustments will commence
accordingly.  If Tenant shall occupy all or any part of the Premises prior to
the Commencement Date, all of the covenants and conditions of this Lease,
including the obligation to pay Rent, shall be binding upon the parties hereto
in respect to such occupancy as if the first day of the Term had been the date
when Tenant began such occupancy.

6.

Tenant’s Entry Prior to Completion Date.  Landlord may permit Tenant or its
agents or laborers to enter the Premises at Tenant’s sole risk prior to the
Commencement Date in order to perform through Tenant’s own contractors such work
as Tenant may desire, at the same time that Landlord’s contractors are working
in the Premises.  The foregoing license to enter prior to the Commencement Date,
however, is conditioned upon Tenant’s labor not interfering with Landlord’s
contractors or with any other tenant or its labor.  If at any time such entry
shall cause disharmony, interference or union disputes of any nature whatsoever,
or if Landlord shall, in Landlord’s sole judgment, determine that such entry,
such work or the continuance thereof shall interfere with, hamper or prevent
Landlord from proceeding with the completion of the Building or Landlord’s Work
at the earliest possible date, this license may be withdrawn by Landlord
immediately upon written notice to Tenant.  Such entry shall be deemed to be
under and subject to all of the terms, covenants and conditions of the Lease,
and Tenant shall comply with all of the provisions of the Lease which are the
obligations or covenants of Tenant, except that the obligation to pay Rent shall
not commence until the Commencement Date.  In the event that Tenant’s agents or
laborers incur any charges from Landlord, including, but not limited to, charges
for use of construction or hoisting equipment on the Building site, such charges
shall be deemed an obligation of Tenant and shall be collectible as Rent
pursuant to the Lease, and upon default in payment thereof, Landlord shall have
the same remedies as for a default in payment of Rent pursuant to the Lease.

7.

Landlord’s Entry After Substantial Completion.  At any time after the
Commencement Date, Landlord may enter the Premises to complete Punch List items,
and such entry by Landlord, its agents, servants, employees or contractors for
such purpose shall not constitute an actual or constructive eviction, in whole
or in part, or entitle Tenant to any abatement or diminution of Rent, or relieve
Tenant from any obligation under this Lease, or impose any liability upon
Landlord or its agents.  Tenant hereby accepts any and all reasonable
disturbances associated with such entry and agrees to fully cooperate with
Landlord (and such cooperation shall include, without limitation, moving
furniture as necessary).








32




--------------------------------------------------------------------------------










8.

Delays.  Landlord and Tenant mutually acknowledge that Landlord’s construction
process in order to complete the Premises requires a coordination of activities
and a compliance by Tenant without delay of all obligations imposed upon Tenant
pursuant to this exhibit and that time is of the essence in the performance of
Tenant’s obligations hereunder and Tenant’s compliance with the terms and
provisions or this exhibit.

9.

Provisions Subject to Lease.  The provisions of this exhibit are specifically
subject to the provisions of the Lease.






































33




--------------------------------------------------------------------------------










EXHIBIT B-1

(Plans)

[To be attached]












































34




--------------------------------------------------------------------------------










EXHIBIT C

Building Rules and Regulations

The following rules and regulations shall apply to the Premises, the Building,
the Land and the appurtenances thereto:

1.

Sidewalks, doorways, vestibules, halls, stairways, and other similar areas shall
not be obstructed by tenants or used by any tenant for purposes other than
ingress and egress to and from their respective leased premises and for going
from one to another part of the Building.

2.

Plumbing, fixtures and appliances shall be used only for the purposes for which
designed, and no sweeping, rubbish, rags or other unsuitable material shall be
thrown or deposited therein.  Damage resulting to any such fixtures or
appliances from misuse by a tenant or its agents, employees or invitees, shall
be paid by such tenant, and Landlord will not in any case be responsible
therefor.

3.

No signs, advertisements or notices shall be painted or affixed on or to any
windows or doors or other part of the Building without the prior written consent
of Landlord.  No curtains or other window treatments shall be placed between the
glass and the Building standard window treatments.

4.

Movement in or out of the Building of furniture or office equipment, or dispatch
or receipt by tenants of any bulky material, merchandise or materials which
require use of stairways, or movement through the Building entrances or lobby
shall be conducted under Landlord’s supervision at such times and in such a
manner as Landlord may reasonably require.  Each tenant assumes all risks of and
shall be liable for all damage to articles moved and injury to persons or public
engaged or not engaged in such movement, including equipment, property and
personnel of Landlord if damaged or injured as a result of acts in connection
with carrying out this service for such tenant from the time of entering the
property to completion of work and Landlord will not be liable for acts of any
person engaged in, or any damage or loss to any of said property or persons
resulting from, any act in connection with such service performed for a tenant.

5.

Landlord may prescribe weight limitations and determine the locations for safes
and other heavy equipment or items, which shall in all cases be placed in the
Building so as to distribute weight in a manner acceptable to Landlord which may
include the use of such supporting devices as Landlord may require.  All damages
to the Building caused by the installation or removal of any property of a
tenant, or done by a tenant’s property while in the Building, shall be repaired
at the expense of such tenant.

6.

Nothing shall be swept or thrown into the corridors, halls, or stairways.  No
birds, pets or animals shall be brought into or kept in, on or about any
tenant’s Premises.  No portion of any tenant’s Premises or the Building shall at
any time be used or occupied as sleeping or lodging quarters.

7.

Tenant shall keep the leased Premises neat and clean.

8.

Tenant shall not make or permit any improper, objectionable or unpleasant noises
or orders in the Building or otherwise interfere in any way with other tenants
or persons having business with them.  Smoking of cigarettes, cigars, and all
tobacco products is prohibited on the Land and in the Building or Premises.

9.

No machinery of any kind (other than normal office equipment) shall be operated
by any tenant in the Premises without Landlord’s prior written consent, nor
shall any tenant use or keep in the Building any flammable or explosive fluid or
substance.

10.

Landlord will not be responsible for lost or stolen personal property, money or
jewelry from tenant’s Premises or public or common areas or Parking Areas.

11.

All tenants will refer all contractors, contractors’ representatives and
installation technicians to Landlord for Landlord’s supervision, approval and
control before the performance of any contractual services.  This provision will
apply to all work performed in the Building including but not limited to
installations of telephones, telegraph equipment, electrical devices and
attachments, doors, entrance ways, and any and all installations of every nature
affecting floors, walls, woodwork, trim, window, ceilings, equipment and any
other physical portion of the Building.

12.

Should a tenant require telegraphic, telephonic, enunciator or other
communication service, Landlord will direct the electrician where and how wires
are to be introduced and placed and none will be introduced or placed except as
Landlord will direct Electric current will not be used for power or heating
without Landlord’s prior written permission.

13.

No vehicles(s) will be left in the Parking Areas for more than a forty-eight
(48) hour period without the Landlord’s prior written consent.  No outside
storage is permitted.











35




--------------------------------------------------------------------------------










14.

Tenant shall give immediate notice to Landlord in case of any known emergency at
the Premises, Building, or Land.

15.

Tenant shall keep door to unattended areas locked and shall otherwise exercise
reasonable precautions to protect its property from theft, loss or damage.
 Landlord shall not be responsible for the theft, loss or damage of any property
or for any error with regard to the exclusion from or admission to the Premises
or the Building of any person.  In case of invasion, mob, riot or public
excitement, Landlord reserves the right to prevent access to the Premises or the
Building during the continuance of same by closing the doors or taking other
measures for the safety of the tenants and protection of the Premises or the
Building and property or persons therewith.

16.

All keys shall be returned to Landlord upon the termination of this Lease and
Tenant shall give to Landlord the explanations of the combinations of all safes,
vaults and combination locks remaining with the Premises.  Landlord may at all
times keep a pass key to the Premises.  All entrance doors to the Premises shall
be left closed at all times and left locked when the Premises are not in use.

17.

Tenant shall not place, install or operate on the Premises or in any part of the
Building, any engine, stove or machinery, or conduct mechanical operations or
cook thereon or therein, or place or use in or about the Premises any
explosives, gasoline, kerosene, oil, acids, caustics, or any inflammable,
explosive, or hazardous materials without written consent of Landlord.

18.

Landlord reserves the right to rescind any of these Rules and Regulations and to
make such other further Rules and Regulations as in its judgment will from time
to time be needful for the safety, protection, care and cleanliness of the
Premises, Building, and the Land the operation thereof, the preservation of good
order therein and the protection and comfort of the tenants and their agents,
employees, licensees and invitees, which Rules and Regulations, when made and
written notice thereof if given to a tenant, will be binding upon it in like
manner as if originally set forth herein.











36




--------------------------------------------------------------------------------










EXHIBIT D

TENANT’S ACCEPTANCE LETTER

Date:______________

Re: Lease dated __________________, Commercial Lease Agreement dated June __,
2005, by and between CSHV Texas Industrial, L.P. (“Landlord”), and Southern
Imaging, Inc. (“Tenant”) for the premises located at
_______________________________.

The undersigned, as Tenant, hereby confirms as of this ___ day of
______________, 20___, the following:

1.

Tenant has accepted possession of the Premises on ______________________, 20___
and is currently occupying same.

2.

The following dates are hereby confirmed:

Commencement Date:

Expiration Date:

Date of Substantial Completion:

3.

The obligation to commence the payment of rent commenced or will commence on
_____________, 20__.

4.

All alterations and improvements required to be performed by Landlord pursuant
to the terms of the Lease to prepare the entire Premises for Tenant’s initial
occupancy have been satisfactorily completed, except for the following:

(a)

_____________________

(b)

_____________________

5.

As of the date hereof, Landlord has fulfilled all of its obligations under the
Lease.

6.

The Lease is in full force and effect and has not been modified, altered, or
amended, except pursuant to any instruments described above.

7.

There are no offsets or credits against Base Rent or any Additional Rent, nor
has any Base Rent or Additional Rent been prepaid except as provided pursuant to
the terms of the Lease.

8.

Tenant has no notice of any prior assignment, hypothecation, or pledge of the
Lease or any rents due under the Lease.

TENANT:

Southern Imaging, Inc.,

a Texas corporation







By:

______________________________

Name:

______________________________

Title:

______________________________











37




--------------------------------------------------------------------------------










EXHIBIT E

Signage is subject to the prior written approval of Landlord, which approval
will not be unreasonably withheld, conditioned or delayed.  Tenant is solely
responsible for obtaining all required governmental approvals.






































38




--------------------------------------------------------------------------------










EXHIBIT F

HAZARDOUS MATERIALS DISCLOSURE CERTIFICATE

Your cooperation in this matter is appreciated.  Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for the Landlord (identified below) to evaluate and finalize a lease agreement
with you as Tenant.  After a lease agreement is signed by you and the Landlord
(the “Lease Agreement”), within 30 days following written request front
Landlord, however no more than twice per calendar year (unless the most recent
information has materially changed and Tenant determines that new information
needs to be provided to Landlord more frequently) in accordance with the
provisions of Section 26 of the signed Lease Agreement, you are to provide an
update to the information initially provided by you in this certificate.  The
information contained in the initial Hazardous Materials Disclosure Certificate
and each subsequent certificate provided by you thereafter will be maintained in
confidentiality by Landlord subject to release and disclosure as required by (i)
any lenders and owners and their respective environmental consultants, (ii) any
prospective purchaser(s) of all or any portion of the property on which the
Premises are located, (iii) Landlord to defend itself or its lenders, partners
or representatives against any claim or demand, and (iv) any laws, rules,
regulations, orders, decrees, or ordinances, including, without limitation,
court orders or subpoenas.  Any and all capitalized terms used herein, which are
not otherwise defined herein, shall have the same meaning ascribed to such term
in the signed Lease Agreement.  Any questions regarding this certificate should
be directed to, and when completed, the certificate should be delivered to:

Landlord Name:

CSHV Texas Industrial, L.P.

c/o PRINCIPAL LIFE INSURANCE COMPANY

841 Grand Ave.

Des Moines, Iowa 50392-1370

Attn:  Commercial Real Estate Equities

 

 

Name of (Prospective) Tenant:

Southern Imaging, Inc.

 

Contact Person, Title and Telephone Number(s):  

Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):  Bill Switzer, V.P. 972-745-0715

 

Address of (Prospective) Premises:

2720 Commodore Drive, Carrollton, TX 75007

 

 

Length of (Prospective) initial Term:

Sixty-six (66) months

 

 

1.

GENERAL INFORMATION:

Describe the initial proposed operations to take place in, on, or about the
Premises, including, without limitation, principal products processed,
manufactured or assembled, services and activities to be provided or otherwise
conducted.  Existing Tenants should describe any proposed changes to ongoing
operations.  (Attach additional sheets if necessary): Distribution and resale of
video cameras




2.

USE, STORAGE AND DISPOSAL OF HAZARDOUS, OR TOXIC MATERIALS

2.1

Will any Hazardous or Toxic Materials be used ¨, generated ¨, stored ¨ or
disposed of ¨ in, on or about the Premises?  (Note; Generally all storage will
be required totally contained).  Existing Tenants should describe any Hazardous
or Toxic Materials which continue to be used, generated, stored or disposed of
in, on or about the Premises.

Wastes  Yes ¨  No ý

Chemical Products  Yes ¨  No ý

Other  Yes ¨  No ý

If yes is marked attach all MSDS’s and please explain:  (MSDS’s Attached ¨)











39




--------------------------------------------------------------------------------










2.2

If yes is marked in Section 2.1, attach a list of any Hazardous or Toxic
Materials to, be used, generated, stored or disposed of in, on or about the
Premises, including the applicable hazard class and an estimate of the
quantities of each such Hazardous or Toxic Materials at any given time;
estimated annual throughout; the proposed location(s) and method of storage,
including container sizes and types (excluding nominal amounts of ordinary
household cleaners and janitorial supplies which are not regulated by any
Environmental Laws); and the proposed locations) and method of disposal for each
Hazardous or Toxic Material, including, the estimated frequency, and, the
proposed contractors or subcontractors.  Existing Tenants should attach a list
setting forth the information requested above such list should include actual
data from ongoing operations and the identification of any variations in such
information from the prior year’s certificate.  Attach a Site Plan indicating
all storage areas - (Attached ¨).

3.

STORAGE TANKS AND SUMPS

3.1

Is any above or below ground storage of gasoline, diesel, petroleum, or other
Hazardous or Toxic Material in tanks or sumps proposed in, on or about the
Premises? Existing Tenants should describe any such actual or proposed
activities, including any required SPCC Plan.

Yes ¨  No ý

 

If Yes, please explain:

 

 

 

 

 

4.

WASTE MANAGEMENT

4.1

(i)

Has your company been issued an EPA Hazardous Waste Generator I.D. Number?
Existing Tenants should describe any additional identification numbers issued
since the previous certificate.

Yes ¨  No ý

 

Describe RCRA status:

 

 

 

 

 

(b)

Has your company been issued a solid waste registration number?

Yes ¨  No ý

 

Describe status:

 

 

 

 

 

4.2

Has your company filed a biannual or quarterly report as a hazardous waste
generator?

Yes ¨  No ý

If yes, attach a copy of the most recent report fried.  (Attached ~).

5.

WASTEWATER TREATMENT AND DISCHARGE

5.1

Will your company discharge wastewater or other wastes to:

 

storm drain?

 

sewer?

 

surface water?

 

facility treatment plant?

 

grounds

 

no wastewater or other

 

(i.e., compressor blow-down)

 

wastes discharge ([Existing Tenants should

indicate any actual discharges.  If so, describe the nature of any proposed or
actual discharges).  (Note:  Generally, discharges to storm drains will be
prohibited without prior review and approval from Landlord).




 

 

 

 

 

 

 

6.

AIR DISCHARGES

6.1

Do you plan for any air filtration systems or stacks to be used in your
company’s operations in, on or about the Premises that will discharge into the
air, and will such air emissions be monitored? Existing Tenants should indicate
whether or not there are any such air filtration systems or stacks in use in, on
or about the Premises which discharge into the air and whether such air
emissions are being monitored.

Yes ¨  No ý

 

If Yes, please explain:

 

 

 

 

 








40




--------------------------------------------------------------------------------










6.2

Do you propose to operate any of the following types of equipment, or any other
equipment requiring an air emissions permit?  Existing Tenants should specify
any such equipment being operated in, on or about the Premises.

 

Spray booth(s)

 

Incinerator(s)

 

Dip tank(s)

 

Drycleaning

 

Drying oven(s)

 

Other (please describe)

X

No Equipment Requiring Air Permits




 

If Yes, please explain:

 

 

 

 

 

6.3

Do any of your operations generate an obvious odor.

Yes ¨  No ý

7.

HAZARDOUS OR TOXIC MATERIALS DISCLOSURES

7.1

Has your company prepared or will it be required to prepare a Hazardous or Toxic
Materials management plan (“Management Plan”) pursuant to Fire Department or
other governmental or regulatory agencies’ requirements.  Existing Tenants
should indicate whether or not a Management Plan is required and has been
prepared.

Yes ¨  No ý

If yes, attach a copy of the Management Plan.  Existing Tenants should attach a
copy of any required updates to the Management Plan.

8.

ENFORCEMENT ACTIONS AND COMPLAINTS

8.1

With respect to Hazardous or Toxic Materials or Environmental Laws, has your
company ever been subject to any agency enforcement actions, administrative
orders, or consent decrees designated as a PRP or has your company received
requests for information, notice or demand letters (cited in violation of any
environmental regulation), or any other inquiries regarding its operations?
 Existing Tenants should indicate whether or not any such actions, orders or
decrees have been, or are in the process of being, undertaken or if any such
requests have been received.

Yes ¨  No ý

If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents.  Existing Tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Section 26 of the signed Lease Agreement.

8.2

Have there ever been, or are there now pending, any lawsuits against your
company regarding any environmental or health and safety concerns?

Yes ¨  No ý

If yes, describe any such lawsuit and attach copies of the complaint(s),
cross-complaint(s), pleadings and all other documents related thereto as
requested by Landlord.  Existing Tenants should describe and attach a copy of
any new complaint(s), cross-complaint(s), pleadings and other related documents
not already delivered to Landlord pursuant to the provisions of Section 26 of
the signed Lease Agreement.

 

 

 

 

8.3

Have there been any problems or complaints from past or current landlords,
adjacent tenants, owners or other neighbors at your company’s curtest facility
with regard to environmental or health and safety or odor concerns? Existing
Tenants should indicate whether or not there have been any such problems or
complaints from adjacent tenants, owner, or other neighbors at, about or near
the Premises.

Yes ¨  No ý

If yes, please describe.  Existing Tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
lease.

 

 

 

 

9.

PERMITS AND LICENSES

9.1

Attach copies of all Hazardous or Toxic Materials permits and licenses issued to
your company with respect to its proposed operations in, on or about the
Premises, including, without limitation, any wastewater discharge permits, air
emissions permits, and use permits or approvals.  Existing Tenants should attach
copies of any new permits and licenses as well as any renewals of permits or
licenses previously issued.

The undersigned hereby acknowledges and agrees that this Hazardous Materials
Disclosure Certificate is being delivered in connection with, and as required
by, Landlord in connection with the evaluation and finalization of a








41




--------------------------------------------------------------------------------







Lease Agreement and will be attached thereto as an exhibit.  The undersigned
further acknowledges and agrees that this Hazardous Materials Disclosure
Certificate is being delivered in accordance with, and as required by, the
provisions of Section 26 of the Lease Agreement.  The undersigned further
acknowledges and, agrees, that the Landlord and its partners, lender; and
representatives may, and will, rely upon the statements, representations,
warranties, and certification is made herein and the truthfulness thereof in
entering into the Lease Agreement and the continuance thereof throughout the
term, and any renewals thereof, of the Lease Agreement.  I, Arthur W. Thompson,
acting with full authority to bind the (proposed) Tenant and on behalf of the
(proposed) Tenant, certify, represent and warrant that the information contained
in this certificate is true and correct.

(PROSPECTIVE) Tenant:

Southern Imaging, Inc.,







By:

/s/ Arthur W. Thompson

Name:

CEO

Title:

6/30/05











42




--------------------------------------------------------------------------------







FIRST AMENDMENT TO LEASE

(Southern Imaging, Inc. – Frankford Trade Center 9)

THIS FIRST AMENDMENT TO LEASE (“Amendment”) is dated for identification purposes
as of February 1, 2006, and is made by and between CSHV TEXAS INDUSTRIAL, L.P.,
a Delaware limited partnership (“Landlord”), and SOUTHERN IMAGING, INC.,
(“Tenant”).

RECITALS:

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
July 1, 2005 (“Lease”), pertaining to the premises currently comprised of a
total of approximately 13,915 rentable square feet of space, commonly referred
to as Suite 150 (“Premises”), of 2720 Commodore Drive, Carrollton, Texas 75007
(“Building”); and

WHEREAS, Landlord and Tenant desire to enter into this Amendment to increase the
base rental amount as provided in Exhibit B of the original lease agreement and
provide for certain other matters as more fully set forth herein;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree that the Lease shall be amended in
accordance with the terms and conditions set forth below.

1.

Definitions.  The capitalized terms used herein shall have the same definition
as set forth in the Lease, unless otherwise defined herein.

2.

Base Rent.  Per Exhibit B of the original lease agreement Landlord provided
Tenant with additional Tenant Improvement Dollars that were amortized at an
interest rate of ten percent (10%) over the term of the lease.  Therefore, the
base rent will be increased as follows:

Dates

Approx. Rate/RSF/yr.

Monthly Installment

02/01/06 to 09/30/06

$4.77

$5,532.92

10/01/06 to 09/30/07

$5.04

$5,846.01

10/01/07 to 09/30/08

$5.59

$6,483.78

10/01/08 to 09/30/09

$5.84

$6,773.67

10/01/09 to 03/31/11

$6.09

$7,063.57

 

 

 

3.

Miscellaneous.  With the exception of those matters set forth in this Amendment,
Tenant’s leasing of the Premises shall be subject to all terms, covenants and
conditions of the Lease.  In the event of any express conflict or inconsistency
between the terms of this Amendment and the terms of the Lease, the terms of
this Amendment shall control and govern.  Except as expressly modified by this
Amendment, all other terms and conditions of the Lease are hereby ratified and
affirmed.  The parties acknowledge that the Lease is a valid and enforceable
agreement and that Tenant holds no claims against Landlord or its agents which
might serve as the basis of any other set-off against accruing rent and other
charges or any other remedy at law or in equity.

IN WITNESS WHEREOF, the foregoing First Amendment to Lease is dated effective as
of the date and year first written above.








1




--------------------------------------------------------------------------------







LANDLORD:

CSHV TEXAS INDUSTRIAL, L.P.,

a Delaware limited partnership

By:

CSHV, LLC, a Delaware limited liability company,
its general partner

By:

CALIFORNIA STATE TEACHERS’ RETIREMENT
SYSTEM, its sole member

By:

PRINCIPAL REAL ESTATE INVESTORS, LLC,
a Delaware limited liability company,
its investment advisor







By:

 

Name:

 

Title:

 







By:

/s/ Arthur W. Thompson

Name:

Art Thompson

Title:

CEO







TENANT:




______________________________

Southern Imaging, Inc.








2


